Exhibit 10.21

 

Master Purchasing Agreement

 

[g133241ka01image002.gif]

 

 

Philips Medical Systems

 

 

Master Purchasing Agreement

 

(Agreement No. P01-000132)

 

between

 

Fischer Imaging

12300 North Grant Street

Denver, Colorado 80241

 

(Hereinafter referred to as “Fischer Imaging”)

 

and

 

Philips Medical Systems

DMC GmbH

Röntgenstrasse 24

22335 Hamburg

 

(hereinafter referred to as “PMS”)

 

Purchasing Frame Agreement

 

PMS DMC: Einkauf PST

 

 

PMS

Fischer imaging

 

--------------------------------------------------------------------------------


 

Contents:

 

1

 

PREAMBLE

 

 

 

 

 

2

 

OBJECT OF THE AGREEMENT

 

 

 

 

 

3

 

SUBCONTRACT

 

 

 

 

 

4

 

PRODUCT DEVELOPMENT AND PRODUCT UPDATING

 

 

 

 

 

4.1

 

DEVELOPMENT

 

4.2

 

PRODUCT UPDATING / PRODUCT MODIFICATION

 

 

 

 

 

5

 

PLANNING AND ORDERING

 

 

 

 

 

5.1

 

REQUIREMENTS PLAN

 

5.2

 

PURCHASE ORDERS

 

 

 

 

 

6

 

MANUFACTURE

 

 

 

 

 

6.1

 

SPECIFICATION

 

6.2

 

TRACEABILITY

 

6.3

 

DRAWINGS AND TOOLS

 

6.4

 

DOCUMENTATION

 

6.5

 

DOWN PAYMENTS AND SUPPLIES (ITEMS PROVIDED BY THE CLIENT)

 

 

 

 

 

7

 

DELIVERY

 

 

 

 

 

7.1

 

MODE OF DELIVERY

 

7.2

 

TAKING RECEIPT OF GOODS

 

7.3

 

DELIVERY IN GOOD TIME

 

7.4

 

PACKAGING

 

7.5

 

INCOMING GOODS INSPECTION

 

7.6

 

COMPLAINTS

 

 

 

 

 

8

 

PRICES

 

 

 

 

 

8.1

 

PRICE CALCULATION

 

8.2

 

PRICE CHANGE, PRICE REVIEW

 

8.3

 

COST PRICE REDUCTION

 

8.4

 

RESULTS OF PRICE CALCULATION

 

8.5

 

MOST-FAVORED-NATION CLAUSE

 

 

 

 

 

9

 

INVOICING AND PAYMENT

 

 

 

 

 

9.1

 

INVOICING

 

9.2

 

PAYMENT

 

 

 

 

 

10

 

SERVICING SUPPORT AND SERVICING PARTS

 

 

 

 

 

10.1

 

SERVICING SUPPORT

 

10.2

 

COMMITMENT TO DELIVER SPARE PARTS

 

10.3

 

TRAINING

 

 

 

 

 

11

 

QUALITY

 

 

 

 

 

11.1

 

QS-AGREEMENT

 

11.2

 

INDUSTRIAL STANDARDS AND COMPANY STANDARDS

 

 

 

 

 

12

 

COMPLIANCE WITH THE REGULATIONS REGARDING THE ENVIRONMENT AND

 

ECOLOGICAL ASPECTS

 

 

 

 

 

12.1

 

LEGAL REGULATIONS

 

 

--------------------------------------------------------------------------------


 

12.2

 

BANNED SUBSTANCES AND SUBSTANCES RELEVANT FOR THE ENVIRONMENT

 

12.3

 

OTHER REGULATIONS REGARDING THE ENVIRONMENT AND ECOLOGICAL ASPECTS

 

 

 

 

 

13

 

WARRANTY

 

 

 

 

 

13.1

 

WARRANTY

 

13.2

 

SCOPE OF WARRANTY

 

13.3

 

TERM OF WARRANTY

 

13.4

 

EPIDEMIC DEFECTS

 

13.5

 

REMEDYING EPIDEMIC DEFECTS

 

13.6

 

INTERRUPTION IN THE PERIOD OF LIMITATION

 

13.7

 

RECALLS

 

 

 

 

 

14

 

LIABILITY

 

 

 

 

 

15

 

LIABILITY INSURANCE

 

 

 

 

 

16

 

RIGHTS

 

 

 

 

 

16.1

 

THIRD-PARTY PROPERTY RIGHTS

 

16.2

 

RIGHTS OF USE

 

16.3

 

RIGHTS IN NAMES AND TRADEMARKS

 

16.4

 

SAFE-KEEPING OF SPARE PARTS

 

 

 

 

 

17

 

SECRECY

 

 

 

 

 

17.1

 

SECRECY

 

17.2

 

EXCEPTIONS

 

 

 

 

 

18

 

TERM OF AGREEMENT

 

 

 

 

 

19

 

TERMINATION

 

 

 

 

 

19.1

 

TERMINATION BECAUSE OF VIOLATION OF AN IMPORTANT OBLIGATION

 

19.2

 

TERMINATION BECAUSE OF MAJOR CHANGES

 

 

 

 

 

20

 

GENERAL PROVISIONS

 

 

 

 

 

20.1

 

ENTIRE AGREEMENT / WRITTEN FORM

 

20.2

 

ASSIGNMENT

 

20.3

 

EXPORT CONTROL

 

20.4

 

STANDARD TERMS AND CONDITIONS

 

20.5

 

AUTHORITATIVE PROVISIONS

 

20.6

 

SAVING CLAUSE

 

20.7

 

FORCE MAJEURE

 

20.8

 

APPLICABLE LAW

 

20.9

 

PLACE OF JURISDICTION

 

 

 

 

 

21

 

LIST OF ANNEXES

 

 

--------------------------------------------------------------------------------


 


1              PREAMBLE


 

Fischer Imaging produces and develops a digital mammography system, the
specification for which is set forth on Annex E1 (the “Specification”)

 

PMS manufactures medical equipment for worldwide distribution.

 

PMS is interested in forming a strategic partnership with Fischer Imaging to
integrate the Fischer Imaging Subsystem into a PMS-branded digital imaging
system that PMS will market, sell and support.   In addition, the parties will
investigate avenues to broaden the relationship to develop, market and sell
additional valuable medical products and services.  In addition, both PMS and
Fischer Imaging will leave the opportunity open for the mutual development of
future technology.

 

To regulate their co-operation, the parties have resolved to conclude a master
agreement with the following provisions:

 


2              OBJECT OF THE AGREEMENT


 

According to this master agreement Fischer Imaging shall deliver, in accordance
with the purchase order, products and (servicing) spare parts (hereinafter
referred to as “the products”) to PMS, which have been developed and/or
manufactured by it.

 

PMS will process the products, integrate them into systems manufactured by it
and/or deliver them to its customers directly. Fischer Imaging shall sell and
deliver the Philips branded products exclusively to PMS unless otherwise
expressly stated in writing by PMS.

 


3              SUBCONTRACT


 

N.A.

 


4              PRODUCT DEVELOPMENT AND PRODUCT UPDATING


 


4.1          DEVELOPMENT


 

If Fischer Imaging develops products according to a specification authorized by
PMS at its own expense on its own account, a separate agreement shall be
concluded regarding such co-operation on development. See Annex E3: “Development
of Systems, ...”.

 


4.2          PRODUCT UPDATING / PRODUCT MODIFICATION


 

Fischer Imaging undertakes, after commencing batch production, to work on the
further development and technical improvement of the products and submit to PMS
suitable suggestions for the further development/adjustment. PMS shall be
entitled to suggest product improvements itself or, if necessary, demand them
from Fischer Imaging if this relates to the special requirements for Philips
branding. Suggestions for product improvements will be presented and negotiated
in good faith on a regular base between both parties. In order to ensure that
the products have a consistent, reproducible quality, Fischer Imaging shall not
perform any modifications to its product without written consent from PMS. The
product delivered by Fischer Imaging shall conform to that at the time of
release by PMS upon assignment of the PMS code no. The procedure described in
Annex E2 shall apply (XMW – 11517).

 

If Fischer Imaging is not in a position to perform a product modification
requested by PMS which has a major influence on the competitiveness of the
product, PMS may, after definitive refusal by Fischer Imaging

 

--------------------------------------------------------------------------------


 

or after a reasonable period of time after the request to modify the product has
elapsed, serve notice to terminate the agreement.

 

In the event of extensive modifications, Fischer Imaging and PMS shall conclude
a separate Development agreement. In such a case details shall be regulated in
Annex E3: “Development of systems”

 


5              PLANNING AND ORDERING


 


5.1          REQUIREMENTS PLAN


 

To be able to correctly plan the quantity of products required by PMS, PMS shall
inform Fischer Imaging once a year of its market estimate with regard to sales
potential for the coming calendar year. Fischer Imaging and PMS shall, by means
of a logistics agreement (Annex O1), agree on the parameters of requirement
planning for each product delivered by Fischer Imaging and covered by this
agreement.

 

PMS shall inform Fischer Imaging of the changed planning figures for the coming
year in good time prior to expiry of a calendar year.

 

Quarterly meetings between both parties shall be targeted to control the
business.

 


5.2          PURCHASE ORDERS


 

Purchase orders (Details in Annex O1) are only valid if they have been made in
writing. Inasmuch as written purchase orders or order changes are generated
automatically by data processing equipment, the statements shall be valid even
if they have not been signed by PMS.

 


6              MANUFACTURE


 


6.1          SPECIFICATION


 

The manufacture of the products shall be based on the specification or drawings
released by PMS in writing. (Annex E1). The intellectual property and patents of
the product specified in E1 is the exclusive property of Fischer Imaging.

 


6.2          TRACEABILITY


 

For reasons of quality assurance and product traceability PMS may request
Fischer Imaging to give the products a serial number by means of which Fischer
Imaging can document and evaluate/trace the production and supply data and by
which PMS can document and evaluate/trace the utilization and quality data. The
items will usually be safety-relevant parts/Products. The serial numbers, which
are defined by PMS, shall be recorded on all documents accompanying the goods.

 

In the specification /parts list (Annex E1) Fischer Imaging is informed which
data are necessary to identify the products, e.g.: product number, name,
manufacturer, production date, serial number, technical parameters etc.

 


6.3          DRAWINGS AND TOOLS


 

All the drawings, patterns and calculations lent for the purpose of executing
orders shall remain the property of PMS. They shall be kept secret, must not be
reproduced or used for other purposes and shall be returned if requested by PMS.
Tools, patterns, drawings and other aids which are made in order to execute
orders and which will be charged separately by Fischer Imaging shall become PMS’
property at the time they are made. The transfer of possession is replaced by
Fischer Imaging keeping them on behalf of PMS free of charge; they may only be
used to execute the orders and shall be handed over to PMS immediately free of
charge if requested to do so after the contract has been processed or in the
event of supply difficulties.

 

--------------------------------------------------------------------------------


 

Fischer Imaging shall clearly mark the aforementioned items as the property of
PMS and draw the attention of any third parties who wish to establish rights in
them to PMS’ title. It shall inform PMS of any such event immediately. The cost
of intervention shall be borne by Fischer Imaging.

 

Fischer Imaging shall look after the aforementioned items, maintain them and
minimize any normal wear and tear; Fischer Imaging shall have actual copies of
drawings for manufacturing these items in safe-keeping (e.g. from fire and flood
damage); the necessary cost is compensated for by the purchase price of the
items.

 

To execute PMS orders, Fischer Imaging shall only commission a subcontractor to
make products, parts, tools, and patterns, if permission has been obtained from
PMS in writing. Fischer Imaging shall subject the subcontractor to his duties
arising under this agreement. Fischer Imaging hereby assigns its claims
vis-à-vis the subcontractor with regard to transfer of title in the tools and
patterns to PMS in accordance with the obligations of this contract.

 


6.4          DOCUMENTATION


 

Fischer Imaging shall make use of a device master record which contains all
relevant documents, for instance, drawings, specifications, test protocols,
calculations, engineering changes and software programming. The device master
record shall be maintained systematically and in a clear order so that all
relevant information and every delivery can be tracked and easily inspected.

 

Fischer Imaging shall have the device master record in safe-keeping for at least
13 years after the last manufacture of the product unless PMS requires the
handing over. Fischer Imaging agrees that PMS can inspect and copy the device
master record at all times.

 

After 13 years Fischer Imaging shall offer the device master record to PMS for
safe-keeping before annihilation.

 


6.5          DOWN PAYMENTS AND SUPPLIES (ITEMS PROVIDED BY THE CLIENT)


 

Fischer Imaging undertakes to use any down payment (deposits) and supplies
(items provided by the client) supplied by PMS solely for executing the orders.

 

PMS will supply Fischer with loaner equipment that will allow for testing of PMS
systems in a simulated environment to their customer installations.

 

Fischer Imaging shall keep the supplies provided by PMS separately and mark the
property of PMS on the supplies themselves and in its business records. It is
agreed that the goods manufactured on the basis of the purchase orders from PMS,
for which PMS has affected a down payment or supply, shall become its property.
The transfer of possession shall be replaced by Fischer Imaging keeping the
goods safely on behalf of PMS, with due commercial diligence and free of charge.
For this purpose Fischer Imaging shall keep the manufactured goods separately
from other stocks and indicate PMS’s ownership on the goods themselves and in
the business records. Fischer Imaging shall give PMS confirmation of this in
writing. Moreover, PMS shall be entitled at any time to convince itself of
separate safe-keeping and proper identification of the goods/supplies on the
spot. If the supplies of PMS are processed to make a new item, Fischer Imaging
shall not acquire ownership of the same. Any processing shall take place by
Fischer Imaging on behalf of PMS. If Fischer Imaging acquires co-ownership by
combining or mixing the goods, it hereby assigns its portion of co-ownership to
PMS. The transfer of possession shall be replaced by the fact that Fischer
Imaging holds the item in safe-keeping on behalf of PMS free of charge.

 

Fischer Imaging shall notify to PMS any access by third parties to the goods
belonging to PMS without delay and shall assist PMS in intervening in any
manner, the cost of which shall be borne by Fischer Imaging. The duty to notify
shall apply by analogy if composition or bankruptcy proceedings are initiated.
Under no circumstances shall Fischer Imaging have a right of retention.

 

--------------------------------------------------------------------------------


 


7              DELIVERY


 


7.1          MODE OF DELIVERY


 

Delivery shall be done FCA (free carrier, loading at sellers premises, Incoterms
2000), including packaging. Title, risk of loss and insurance risk related to
the product shall pass to PMS at delivery to a qualified carrier.

 


7.2          TAKING RECEIPT OF GOODS


 

PMS takes receipt of the products only under reservation with regard to quality,
condition and quantity. An inspection of the products at the factory or
warehouse of Fischer Imaging shall constitute neither delivery nor receipt.

 

PMS is under no obligation to accept incomplete Subsystems, but it will take
receipt of and pay for the complete systems that may be less than the total
number ordered.  Notwithstanding any other legal or contractual entitlements PMS
shall, in the event that Fischer Imaging violates the duty to deliver, be
entitled to withhold payment related to incomplete products on the order until
the delivery has been received in full.

 

PMS will not accept additional quantities or shortages.

 

If there are shortages in deliveries, Fischer Imaging shall inform PMS in good
time and compensate PMS for the damage or loss due to the shortage.

 

Notwithstanding any other legal or contractual entitlements PMS shall, in the
event that Fischer Imaging violates the duty to deliver, be entitled to withhold
payment of the respective order until the delivery has been received in full. In
any case the condition of payment are related to date of delivery of products
received in full.

 

If the products arrive at PMS in damaged packaging, PMS shall be entitled to
reject the delivery without examining the contents. The goods will be returned
for the account and at the risk of Fischer Imaging.

 


7.3          DELIVERY IN GOOD TIME


 

Fischer Imaging is obliged to adhere to the agreed delivery dates under all
circumstances. Otherwise PMS shall be entitled to refuse to take receipt of the
delivery.

 

If the loading day varies by more than two days from the delivery date agreed
between the two parties to the agreement, a penalty clause shall be agreed for
every additional week by which delivery takes place before or after the agreed
delivery date. PMS shall charge 2% of the price of delinquent product for each
week or part of a week by which delivery takes place after the agreed delivery
date. The penalty amount shall be limited to a maximum of 10% of the order sum.
The order sum shall be calculated as the price multiplied by the quantity for
each delivery batch.

 

Independent of penalty clause PMS can fix an extension for delivery. PMS may
terminate the agreement with immediate effect if the period of grace (one week)
is not observed and, if it is Fischer Imaging’s fault, demand compensation for
non-performance. This applies mutatis mutandis to orders.

 

As soon as Fischer Imaging has reason to believe that it cannot provide the
delivery or part of the delivery in good time, it shall inform PMS of this
without delay. The additional expense incurred by PMS due to the delay shall be
borne by Fischer Imaging. If PMS should declare itself willing to take receipt
of the delivery despite the delay in delivery, Fischer Imaging shall bear the
resulting additional cost, e.g. airfreight charges, express freight charges.

 

If the deadline agreed for delivery is not met and delivery carried out too
early, for whatever reason, e.g. works holidays of Fischer Imaging - PMS may to
refuse to take receipt of the delivery and insist on delivery later in good
time.

 

If Fischer Imaging plans to carry out the delivery too early, it shall inform
PMS as soon as possible. If PMS decides to take receipt of the delivery, Fischer
Imaging shall bear the resulting additional costs, e.g. freight charges, cost of
stock keeping.

 

In any case the condition of payment are related to the date of delivery
originally planned.

 

--------------------------------------------------------------------------------


 


7.4          PACKAGING


 

Fischer Imaging shall effect delivery in packaging suitable for the product,
taking into consideration the relevant rules and legal regulations, particularly
the environmental protection regulations. The packaging and the delivery
documents shall bear the necessary information such as

 

• Type number (Philips article no.)

• Description

• Number of packages

• Serial number

 

In addition, information shall be provided in accordance with the specification.

 


7.5          INCOMING GOODS INSPECTION


 

The parties have agreed that Fischer Imaging shall perform an incoming goods
inspection on behalf of PMS. The scope shall be according to the test
specifications defined by PMS in accordance with Annex O2. The cost of this
inspection is included in the price of the products ordered.

 

The transfer of the inspection duty to Fischer Imaging and the waiving of the
duty to file a complaint in accordance with §§ 377 f. of the German Commercial
Code (“HGB”) shall not constitute the waiving of contractual or legal guarantee
and compensation rights.

 


7.6          COMPLAINTS


 

PMS will check the products delivered by Fischer Imaging for external intactness
and completeness within a reasonable period, but not later than 30 days
following delivery at the designated PMS or customer destination. PMS will
normally report any apparent defects within six (6) weeks after receipt of goods
and report any concealed defects without delay after they have been discovered.
Payment of the goods shall not constitute their acceptance by PMS as conforming
to the agreement and being devoid of defects.

 

--------------------------------------------------------------------------------


 


8              PRICES


 


8.1          PRICE CALCULATION


 

The parties shall negotiate the prices to be paid by PMS for the products taking
their respective interests into account and shall define them in the price
calculation sheet in accordance with Annex P1 with regard to amount and term of
validity.

 


8.2          PRICE CHANGE, PRICE REVIEW


 

Changes in price shall be reviewed and negotiated on a quarterly basis in good
time prior immediately following the expiry of each calendar quarter.

 

If after price calculation in accordance with para. 8.1 (price calculation)
circumstances should arise which exert a considerable influence on the cost
situation, e.g. product change, change in demand, change in the cost of labor
and materials, currency movements, etc., the parties shall commence negotiations
even within a price period, and agree to what extent the prices must be adjusted
to take account of the new situation. The change shall be laid down in writing.
Currency moves have to be taken into account as follows: Should the EUR
fluctuate more than 3.5% from the set rate as per contract date for a minimum
period of 30 days, than Fischer Imaging and PMS each will incur 50% of the total
difference in the fluctuation above 3.5% of the contracted rates. Starting date
and starting rate will be fixed in Annex P1 (Prices)

 

This adjusted price shall be effective with the first firm PO received by FIC
following the adjustment.

 


8.3          COST PRICE REDUCTION


 

Fischer Imaging undertakes to perform cost price reduction of his products and
procedures continuously to maintain the competitiveness of the products of PMS.
Fischer Imaging shall make proposals during the price change and price review
meeting (acc. Para 8.2 Price change, price re-view), take actions by itself and
together with PMS to find reasonable measures of cost price reduction and
realize them in a coordinated manner. Fischer Imaging shall reduce the prices of
its deliveries to PMS according these cost reduction measures in a share of 50%.

 

The annual savings realized will at least meet the annual price erosion of the
PMS products, of which the products of Fischer Imaging are part of. PMS and
Fischer Imaging agree upon transparency of cost calculation as precondition to
realize the targets of this cost price reduction.

 


8.4          RESULTS OF PRICE CALCULATION


 

If the parties do not reach an agreement on the prices during the negotiations
according para 8.1 (Price calculation), Either party can give extraordinary
notice of withdrawal of the master purchasing agreement and the orders of
products concerned with a time limit of 12 months. Until the last delivery those
prices are in force, which were paid finally. Para 16.4 (Safe-keeping) is not
applicable.

 


8.5          MOST-FAVORED-NATION CLAUSE


 

Fischer Imaging shall offer PMS the most advantageous prices and conditions
compared to other customers of the same or similar products and the same or
similar terms. These prices and conditions are also in force if the concerned
products are ordered but not yet delivered.

 

--------------------------------------------------------------------------------


 


9              INVOICING AND PAYMENT


 


9.1          INVOICING


 

Fischer Imaging undertakes to perform the invoicing of PMS only when the order
has been properly and completely executed. Invoicing shall take place according
to Annex O1.

 


9.2          PAYMENT


 

In as much as the above prerequisites are fulfilled, payment by PMS will be
effected within sixty (60) days End of Month after receipt of invoice.

 

Vis-à-vis Fischer Imaging PMS shall be entitled to set off amounts against
credit notes issued by Fischer Imaging or accounts receivable from companies
related to PMS which have all authorized PMS to set off amounts.

 

Fischer Imaging may assign its claims vis-à-vis PMS only with the latter’s prior
consent in writing; this shall also apply to factoring. With regard to any debt
assignments, which take place on the basis of an extended reservation of title,
agreed by Fischer Imaging with subcontractors, PMS now hereby gives its consent
with the proviso that it is also allowed to set off the amount against the
counterclaim acquired after notification of assignment.

 


10           SERVICING SUPPORT AND SERVICING PARTS


 


10.1        SERVICING SUPPORT


 

In as much as it is necessary, Fischer Imaging shall provide PMS with servicing
support in accordance with Annex S1 (Servicing Agreement) of this agreement so
that PMS can meet its commitments to its customers.

 


10.2        COMMITMENT TO DELIVER SPARE PARTS


 

Fischer Imaging shall supply PMS with all servicing parts for the products
delivered under this agreement for at least ten (10) years after delivery of the
product concerned. This shall also apply beyond the term of the agreement.
Fischer Imaging guarantees PMS reasonable prices for the servicing parts in
accordance with Annex S1 (Servicing Agreement).

 

A sufficient stock of spare parts is to be kept by Fischer Imaging shall be
delivered within 24h. Different agreements to be made Annex S1 (Servicing
Agreement)

 

For repairable assemblies or the complete unit, an exchange procedure with
prices not exceeding 60% of the part-/unit price shall be agreed upon.

 


10.3        TRAINING


 

Fischer Imaging shall train the staff of PMS with regard to installation,
commissioning and maintenance of the products in accordance with Annex S1
(Servicing Agreement). For complex systems, a free training for PMS employees
(reasonable group) before delivery of the serial models shall be supplied by
Fischer Imaging. Tuition will not be charged and it is assumed that PMS will pay
all expenses associated with travel and lodging.  Fischer will provide a
service-training specialist to support at least 1 training session at the PMS
training facility in Europe.

 

Fischer European based service engineers will support the first PMS
installations (reasonable number) in Europe by assisting in the installations
with the PMS engineers.

 

--------------------------------------------------------------------------------


 


11           QUALITY


 


11.1        QS-AGREEMENT


 

Within its quality improvement program PMS follows a zero-fault strategy for the
products.

 

PMS expects Fischer Imaging to commit itself to a zero-fault strategy for its
products. Fischer Imaging is obliged to establish the conditions for the
delivery of faultless products by continuously improving, supervising and
assessing its work procedures.

 

Fischer Imaging shall receive a quality fault report and an advice of debit for
any product that are faulty. The respective procedure is described in Annex O3.

 

Upon request Fischer Imaging shall hand over a detailed action list with
scheduled improvement measures to PMS.

 

Fischer Imaging agrees to set in agreement with PMS for each product QS targets
and to pursue these targets if requested by PMS. Fischer Imaging agrees to let
PMS examine the respective documents verifying the achievement of the QS
targets.

 


11.2        INDUSTRIAL STANDARDS AND COMPANY STANDARDS


 

Fischer Imaging shall be responsible for ensuring that the products delivered by
it conform to the requirements of the relevant legal regulations, industrial
standards and company standards.

 

Particularly the Medical Products Law, environmental protection regulations,
accident prevention and safety-at-work regulations, the generally recognized
rules of engineering and the state of the art shall be observed.

 

In addition, the following standards and specifications shall apply: ISO 13485,
FDA / DHH S, UL / CSA, CE labeling and IEC standards. For fulfillment of
American standards (FDA /DHH, VL / CSA) Fischer Imaging shall, on request, make
the necessary documents available to PMS in English.

 

Fischer Imaging gives an assurance that in development and manufacture it has
taken the monitoring measures necessary to meet these requirements. It
undertakes to provide evidence upon request by PMS on this by supplying written
documents or by taking other suitable measures such as local inspection, spot
checks, audits etc.

 


12           COMPLIANCE WITH THE REGULATIONS REGARDING THE ENVIRONMENT AND
ECOLOGICAL ASPECTS


 


12.1        LEGAL REGULATIONS


 

In addition to the compliance with legal regulations, decrees and standards
regarding the environment and ecological aspects, the respective state of the
art shall be employed to keep the pollution of environment and resources as low
as possible. Compliance with regulation EWG 1836/93 is complied with by Fischer
Imaging or being worked at.

 


12.2        BANNED SUBSTANCES AND SUBSTANCES RELEVANT FOR THE ENVIRONMENT


 

A list of the banned substances and the relevant substances is attached to this
agreement as Annex U.

 

Fischer Imaging confirms that the products and their packaging do not contain
any of the banned substances and agrees to declare any relevant substances to
PMS according to the attachment.

 


12.3        OTHER REGULATIONS REGARDING THE ENVIRONMENT AND ECOLOGICAL ASPECTS


 

Fischer Imaging agrees to support PMS in realizing the Philips environmental
program.

 

This program comprises:

 

•      The reduction of packaging material

•      The construction according to ecological principles (Eco-design)

 

--------------------------------------------------------------------------------


 

•      The elimination of banned substances as well as dangerous or toxic
materials

•      The recycling of the products or parts of them

•        Fischer Imaging assures PMS of the fact that the disposal of the
products and their packaging can take place without any special safety measures
needed.

 


13           WARRANTY


 


13.1        WARRANTY


 

Fischer Imaging guarantees that the products are devoid of faults that they do
not have any defect affecting their value or their suitability and that no
guaranteed property is missing. Fischer Imaging also guarantees that the
products delivered are devoid of defects in design, materials and manufacture.

 


13.2        SCOPE OF WARRANTY


 

If there are any defects in the products delivered, PMS can at its discretion
demand free replacement or elimination of defects. In urgent cases PMS may also
eliminate the defects itself at Fischer Imaging’s expense after informing
Fischer Imaging in advance. If an elimination of defects requested by PMS is to
no avail even after expiry of a reasonable period of grace, PMS may demand a
reduction in the agreed price, serve notice to terminate the agreement with
immediate effect and demand compensation for non-performance. Any further
warranty and compensation rights, including consequential damage, shall not be
affected thereby. In particular, PMS may demand reimbursement of the costs it
has incurred due to the examination, if PMS is forced, on account of
above-average occurrence of defects, to perform an incoming goods inspection
itself in contradiction to the provision contained in Paragraph 7.6 or have it
performed by commissioned third parties. PMS may either hold any goods about
which a complaint has been filed in safe-keeping or return them to Fischer
Imaging for the account and at the risk of Fischer Imaging. On the date when PMS
sends the notice regarding the returned goods, the title in the goods shall
return to Fischer Imaging. The transfer is replaced by the fact that PMS holds
the goods in safe-keeping for Fischer Imaging.

 

Any defects which are only found during processing of the products by
integration or during operation shall entitle PMS to also demand reimbursement
of the costs expended to no avail.

 

Reporting of defects is done by “Quality Fault Report for Purchased Parts” and
“List of costs” as now are or hereafter may be in force. Details are described
in Annex O3.

 


13.3        TERM OF WARRANTY


 

The term of the warranty shall be twelve (12) months from date of installation
(end of installation) or fifteen (15) months from date of shipment, whatever
comes first.

 

Replacement or elimination of defects will prolong the term of warranty of the
replaced or repaired product for another twelve (12) months, as the case may be.
The term of warranty for service and spare parts shall be eighteen (18) months
from date of shipment.

 


13.4        EPIDEMIC DEFECTS


 

Epidemic defects are defects, of the same nature or with the same cause, which
in relation to a continuous period of 3 calendar months or more, occur in more
than 5% of the products delivered. The basis of this shall be the statistics
kept up to date by PMS. If an epidemic defect is found, PMS will notify Fischer
Imaging in writing without delay. Epidemic defects must relate to failures of
the product to comply with the Specifications, and must relate to a set of
products that exceeds five (5) in number.  PMS will provide Fischer Imaging with
all documentation necessary to verify the epidemic defect.  In response to the
notice received from PMS, Fischer Imaging shall create a corrective action plan
that shall be reviewed and approved by PMS.

 

--------------------------------------------------------------------------------


 


13.5        REMEDYING EPIDEMIC DEFECTS


 

In the case of epidemic defects PMS shall be entitled to free replacement of the
product (including any exchange necessary locally) and to payment of an all-in
handling charge by PMS (see Annex O3). Fischer Imaging shall bear all the costs
incurred as a result of the occurrence of the epidemic defect and shall hold PMS
harmless from all third-party rights in this respect.

 

If any epidemic defects cannot be remedied or cannot be remedied within a short
space of time by replacement deliveries, PMS shall, in addition to the rights
regulated by Para. 13.2, also be entitled to postpone the scheduled acceptance
dates until the epidemic defect can be proved to have been remedied.

 


13.6        INTERRUPTION IN THE PERIOD OF LIMITATION


 

Limitation of the aforementioned warranty shall be interrupted as soon as PMS
has sent Fischer Imaging a written notice regarding the existence of a defect.

 


13.7        RECALLS


 

If, owing to the occurrence of a defect, the safety of the product is
jeopardized or affected so that PMS decides, as a responsible manufacturer, to
hold a recall campaign, PMS shall inform Fischer Imaging of it without delay.
The parties shall endeavor to work out an inexpensive procedure jointly without
the safety interests of the end-user being neglected and without risking causing
damage to the reputation of the parties. Fischer Imaging shall be liable to PMS
for any resulting damage in accordance with para. 14 (liability).

 


14           LIABILITY


 

Fischer Imaging shall be liable to PMS for all damage incurred by PMS and shall
indemnify PMS with respect to all third-party compensation claims for damage
which is due to defects in its production area or in that of its agents. This
shall also apply to the compensation (including any other costs which have
become necessary to assert legal rights according to the purpose), which PMS
declared itself willing to provide out of court, taking due consideration of the
interests of Fischer Imaging.

 

Fischer Imaging’s liability is limited to damages resulting from Fischer Imaging
product defects, and Fischer Imaging will have no liability to PMS or any third
party related to products or services not provided by Fischer Imaging nor its
subcontractors.  To the extent PMS has negotiated limitations of liability in
customer or partner agreements, Fischer Imaging’s liability to PMS will be
equivalently limited.  Prior to settling any potential claims for which PMS will
seek indemnification, PMS must obtain the consent of Fischer Imaging, which will
not be unreasonably withheld.

 


15           LIABILITY INSURANCE


 

Fischer Imaging gives an assurance that it has taken out adequate employer’s
liability insurance cover and is willing to provide evidence of this upon
request from PMS by presenting the policy.

 


16           RIGHTS


 


16.1        THIRD-PARTY PROPERTY RIGHTS


 

Fischer Imaging gives an assurance that the products are free of third-party
property rights. If nevertheless third parties file any justified claim
resulting from property rights, Fischer Imaging shall in agreement with PMS
endeavor to find a technical solution as a remedy or at its expense acquire a
license on behalf of PMS. Fischer Imaging undertakes to release PMS from any
claims resulting from the violation of property rights and provide compensation
for the resulting loss.

 

--------------------------------------------------------------------------------


 


16.2        RIGHTS OF USE


 

Fischer Imaging grants PMS a cost-free, worldwide, unrestricted, irrevocable,
unlimited, non-exclusive, transferable right of use in the industrial property
rights belonging to the product along with authorization to be able to transfer
this right as a non-transferable right to the customers of PMS.

 

The companies affiliated to the PMS Group shall have the same rights

 


16.3        RIGHTS IN NAMES AND TRADEMARKS


 

Fischer Imaging is allowed to use the brand name, the protected trademark of
“Philips” and the Philips logo only with explicit written consent from PMS.
Fischer Imaging acknowledges the rights of PMS in the trademarks/brand names and
declares that it derives no rights of use whatsoever, either for its own
products or for advertising purposes, from the permission to use under this
agreement. The rights and obligations of the parties under this Section shall be
mutual.

 


16.4        SAFE-KEEPING OF SPARE PARTS


 

After completion of a prototype of the product, Fischer Imaging shall deposit
with PMS all the available documents, data and other information media, which
are necessary for manufacturing the agreed spare parts for the product. The
depositing is intended to enable PMS to independently continue manufacturing the
product if Fischer Imaging discontinues the production activity or if notice is
served by PMS in accordance with Para. 19.

 

This is conditional upon PMS itself abiding by the agreement.

 

Fischer Imaging undertakes to grant PMS, for the aforementioned cases, a
cost-free, worldwide, unrestricted, irrevocable, unlimited, non-exclusive right
of use of the documents, data and other information media belonging to the
product, including the right to process.

 

Fischer Imaging shall deposit such materials with a third-party escrow agent for
the benefit of PMS.  PMS shall be entitled to the release of such materials if
the following conditions are met: (i) PMS sells 50 or more units of the product;
and (ii) Fischer Imaging is unable or unwilling to meet its contractual
requirements to supply spare parts for any reason.

 


17           SECRECY


 


17.1        SECRECY


 

Each party shall treat confidentially the embodied information which is marked
as being confidential and all other information which is transmitted
confidentially and has been marked in writing as being confidential within
thirty (30) days after transmission, which it has received from the other party,
and must not reproduce, disclose, copy or use it. This shall not apply if under
this agreement a disclosure is necessary or the disclosing party has given prior
written consent.

 

This arrangement shall not apply to the exchange of information within the
companies affiliated to the PMS Group. The commitment to secrecy shall also
remain valid after termination of this agreement.

 

This Section is superseded by the Confidentiality Agreement between the parties
dated August, 31st, 2001, which shall continue in full force and effect.

 


17.2        EXCEPTIONS


 

The commitment to secrecy shall not apply to information which:

•      Is known or which was already in the receiving party’s possession before
transmission by the disclosing party;

•      Has been made available to the receiving party by a source other than the
disclosing party or which has become public domain in a manner other than by
violation of this commitment;

•      Has been prepared independently by the receiving party;

•      Has been disclosed by law.

 

--------------------------------------------------------------------------------


 


18           TERM OF AGREEMENT


 

This agreement shall come into effect as soon as both parties have signed it and
shall apply for a period of 3 years. After that the term will be automatically
extended by another year unless PMS serves 3 months notice in writing to take
effect at the end of a calendar month or notice is served in accordance with
Para. 19. Either party may elect not to renew this agreement beyond its initial
three-year term by serving written notice on the other party nine (9) months
prior to the end of the initial term or any renewal thereof.

 


19           TERMINATION


 


19.1        TERMINATION BECAUSE OF VIOLATION OF AN IMPORTANT OBLIGATION


 

In the event of any violation of an important obligation under this agreement by
either party, the other party shall be entitled to serve notice with immediate
effect if the violation of the agreement has not been discontinued within thirty
(30) days after receipt of a written warning. The party entitled to serve notice
may decide whether an order placed but not yet executed is to be cancelled or
delivered. In the event of culpable violation compensation claims may be filed.
Para. 16.4 shall apply.

 


19.2        TERMINATION BECAUSE OF MAJOR CHANGES


 

Fischer Imaging shall inform PMS without delay about any major circumstances
which threaten to jeopardize delivery not just temporarily. This shall
particularly apply in the case of Fischer Imaging’s insolvency or initiation of
composition or bankruptcy proceedings against it.

 

If any of these circumstances should apply, PMS shall be entitled to serve
notice with immediate effect and file compensation claims. Para. 15.5 shall
apply.

 


20           GENERAL PROVISIONS


 


20.1        ENTIRE AGREEMENT / WRITTEN FORM


 

This agreement is the result of all preceding negotiations between the parties.
It regulates the supply relationship entirely and definitively. Amendments and
additions to this agreement shall be made in writing. This shall also apply to
the waiving of the requirement for written form.

 


20.2        ASSIGNMENT


 

PMS is entitled to assign its rights under this agreement and transfer
performance of obligations to third parties.

 


20.3        EXPORT CONTROL


 

If the products are subject to export control, Fischer Imaging shall inform PMS
of this in writing and announce the applicable export control number (“ECCN”).

 


20.4        STANDARD TERMS AND CONDITIONS


 

During the term of this agreement the Parties waive application of their
respective Standard Terms and Conditions.

 


20.5        AUTHORITATIVE PROVISIONS


 

In the event of any contradiction between a provision in this agreement and a
provision in an Annex, the provisions of this agreement shall be authoritative.

 

--------------------------------------------------------------------------------


 


20.6        SAVING CLAUSE


 

If any provision in this agreement shall be or become invalid, it shall not
affect the validity of the remaining agreement. The Parties shall replace the
invalid provision by one, which commercially fulfils the object of the
agreement.

 


20.7        FORCE MAJEURE


 

Should one of the parties to the agreement be prevented from fulfilling in good
time his obligations arising out of this agreement by the occurrence of
unforeseen circumstances which despite the exercise of reasonable care according
to the circumstances of the case he has not been able to circumvent (Force
Majeure, in particular war, blockade, industrial disputes, sabotage, civil
commotion and administrative order), the deadline for supplies and services
shall be extended accordingly.

 

In such a case, he shall advise the other party to the agreement without delay
of the type and consequences of the incidence of Force Majeure or other
exceptional circumstances. The parties to the agreement shall thereupon without
delay, on the basis of the principle of equity and good faith, make joint
arrangements to deal with the business affected by the aforementioned
circumstances.

 

Should the incidence of Force Majeure last for more than three months; the party
to the agreement who has thereby been prejudiced shall be entitled to terminate
the agreement with immediate effect.

 

--------------------------------------------------------------------------------


 


20.8        APPLICABLE LAW


 

The laws of the Federal Republic of Germany shall apply.

 

The provisions of the Vienna Uncitral Treaty on international sale-of-goods
contracts, issued on 11th April 1980, shall not apply.

 


20.9        PLACE OF JURISDICTION


 

The place of jurisdiction for all disputes resulting from this agreement shall
be Hamburg, Germany.

 


20.10      DISPUTE RESOLUTION.


 

In the event that there is a dispute between the parties related to this
transaction, the parties will seek to resolve the dispute as follows:

 

•      The responsible managers for each party will meet and discuss the
difference for no less than five (5) days;

•      If no resolution is reached, the dispute will then be referred to the
chief executive officers of each party, who will meet and discuss the difference
for no less than five (5) days;

•      If the dispute is not resolved at this point, either party may seek a
remedy to the dispute before a court that has jurisdiction over the matter as
fixed in § 20.9.

 

Hamburg dated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Philips Medical Systems DMC GmbH

 

Fischer Imaging

 

 


21           LIST OF ANNEXES


 

For each product which is included in this master agreement (place a cross as
applicable):

 

Fischer Imaging and PMS shall keep the following List of Annexes up to date. It
shall always be the latest List of Annexes signed by both parties, which shall
apply:

 

 

ID. of the
Annex

 

Description

 

Applicable
YES

 

NO

 

Date of
signing

 

Product-related Annexes:

 

 

 

 

 

 

 

E1

 

Specification

 

ý

 

o

 

 

 

E3

 

Development Contract

 

o

 

ý

 

 

 

E4

 

Declaration of Exclusiveness

 

o

 

ý

 

 

 

O1

 

Logistics Agreement

 

ý

 

o

 

 

 

O2

 

Incoming Goods Inspection

 

ý

 

o

 

 

 

O3

 

Zero-defect-strategy

 

ý

 

o

 

 

 

O4

 

Quality

 

ý

 

o

 

 

 

P1

 

Price List (products and servicing parts)

 

ý

 

o

 

 

 

S1

 

Servicing Agreement:

 

ý

 

o

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Servicing support, servicing parts, repair, servicing training

 

o

 

o

 

 

 

S2

 

Field Problem Reports

 

ý

 

o

 

 

 

General Annexes

 

 

 

o

 

 

 

E2

 

Change procedure incl. change application and resolution forms

 

ý

 

o

 

 

 

P2

 

Price calculation sheet

 

o

 

ý

 

 

 

H1

 

Environmental protection agreement: forbidden and notifiable substances
Sustainability

 

ý

 

o

 

 

 

 

 

Contacts and Organigram

 

ý

 

o

 

 

 

 

--------------------------------------------------------------------------------


 

Philips Medical Systems - FIC

PMS - FIC

Annex O3: Service Agreement

 

Master Purchasing Agreement PMS and FIC

 

 

ANNEX S 1

 

SERVICE

 


1.             DEFINITIONS


 

Capitalised terms without definition shall have the same meaning as defined in
the Agreement.

 

1.1           “DOA” means Dead on Arrival, a situation when a Product does not
function within the Product acceptance period as defined in Article 9.6
(Acceptance) of the Agreement:

 

1.2           “FCO” means Field Change Order;

 

1.3           “FRU” means Field Replaceable Unit;

 

1.5           “Service Documentation” means the accurate technical,
installation, operation and maintenance documentation relevant for the Product,
including the operators manual;

 


2.             RESPONSIBILITIES


 

Unless agreed to otherwise in writing, PMS is responsible for:

•    Installation and commissioning of the Product;

•    Training of the user;

•    Maintenance and repair at the end user’s site;

•    Regular training of the PMS-engineers;

•    FCO implementation;

•    Delivery of Service Parts to end users;

•    Delivery of repairable Service Parts to FISCHER IMAGING;

•    Registration and supervision of follow-up by FISCHER IMAGING of field
problem reports;

 

and FISCHER IMAGING is responsible for:

•    Delivery (free of charge) of Service Documentation;

•    Delivery (free of charge) of any possible software/ hardware updates/
upgrades (excluding additional features)

•    Service Parts supply to PMS;

•    Repair of Products or Service Parts thereof;

•    Support of PMS-service-staff;

•    Provision of FCO modification kits, including technical, installation,
operation and maintenance documentation (if applicable).

•    Initial training (free of charge) of PMS service personnel
(train-the-trainer- concept)

 


3.             PRODUCT DELIVERY


 


3.1.         SERVICE DOCUMENTATION


 

FISCHER IMAGING together with PMS shall mutually agree upon the content of the
Service Documentation, that shall be in conformity with applicable laws and
regulations as specified in the Agreement especially FDA regulation e.g.
“0-level” documentation.

 

When Service Parts are defined FISCHER IMAGING shall, as part of the Service
Documentation, provide PMS with the complete proforma per Service Part as
specified in the service parts list of the Agreement.

 

FISCHER IMAGING shall provide PMS, free of charge, with Service Documentation in
electronic format, or, upon PMS’s request, in hardcopy, for PMS’s approval.  PMS
is entitled to process and integrate the Service Documentation into its overall
system documentation.

 

Service Documentation will be made available to PMS in the English language.
FISCHER IMAGING herewith grants PMS the unconditional right to translate the
Service Documentation in other languages as such is required by law or
regulation.

 

The Service Documentation shall contain at a minimum the following sections:

 

PMS DMC: Einkauf

 

 

PMS 

FIC

 

1

--------------------------------------------------------------------------------


 

•      Technical Data;

•      Installation (if applicable);

•      Setting-to-work (if applicable);

•      Acceptance: Specification checks and data applicable for field service;

•      Planned maintenance data (if applicable);

•      Corrective maintenance data (diagnostic procedures for fault
identification; adjustment procedures; instructions for (dis) assembly, removal
and replacement; procedures after repair or replacement and simplified drawings
to facilitate fault findings);

•      Service Parts list including PMS’s 12 digit code numbers (“12 NC”
numbers);

•      Specification of required tools (if any), to be classified for (pre-)
installation, setting-to-work, acceptance and maintenance.

 

Unless the Agreement provides otherwise, FISCHER IMAGING shall be solely
responsible for the cost and expense of the development and provision of the
Service Documentation. Exception: Additional requirements from PMS.

 

The Service Documentation will be timely updated and maintained by FISCHER
IMAGING during the lifetime of the Product to include all implemented changes
and modifications pertaining to the Product. Corrections will be furnished to
PMS without additional charges.

 

FISCHER IMAGING shall forward to PMS the revised Service Documentation at least
forty (40) days prior to the first shipment of new/changed Products, so as to
enable PMS to review, edit, and approve such new documents before regular
shipments will take place.

 


3.2.         DATA CARRIER


 

All information, including but not limited to Service Documentation will be
available on one of the following data carriers, the version to be agreed
between PMS and FISCHER IMAGING:

•    MS-EXCEL

•    MS-WORD

•    GIF for photo’s & drawings

 


3.3.         SOFTWARE


 

The test- and diagnostic software, if any, used by field service personnel will
be made available in source, documentation and object code by FISCHER IMAGING on
a carrier suitable for the Product.

 

If PMS requires other than regular -advanced-test- and diagnostic software, both
in source and object code, FISCHER IMAGING will supply them at a reasonable
price to be agreed upon.

 

The test- and diagnostic software will be updated by FISCHER IMAGING during the
lifetime of the Product to include all implemented changes and modifications
pertaining to the Product. Corrections will be furnished to PMS without
additional charges. FISCHER IMAGING will supply new test- and diagnostic
software at least thirty (30) days before the first delivery of Products
changed.

 


3.4.         PRODUCT DELIVERY FOR SERVICE


 

Each Service Part (if applicable) shall be delivered by FISCHER IMAGING with:

•      Spare fuses in case of power supplies;

•      An up-to-date configuration record showing all FRU’s containing PMS part
numbers and revision levels;

•      Service key stickers showing the location of each component inside the
unit.

•      Configuration of ie jumper settings

 


4.             SUPPORT


 

FISCHER IMAGING agrees to respond to PMS’s request for technical support within
one business day. FISCHER IMAGING agrees to provide on-site support at PMS or
PMS’s end user sites to resolve technical issues that can not be resolved by
other means. The decision to go on-site will be by mutual agreement and
ultimately within 5 business days of PMS’s request to visit PMS or the end user
site.

 

Support costs for in warranty technical issues are borne by FISCHER IMAGING.
Issues resolved to be non-FISCHER IMAGING problems and out of warranty support
costs are reimbursable to FISCHER IMAGING including reasonable

 

2

--------------------------------------------------------------------------------


 

material and travel expenses and labor cost up to an amount to be agreed in
writing between the parties. Travel and waiting time shall not be billable to
PMS.

 


5.             MAINTENANCE


 


5.1.         REPAIR POLICY


 

Repair will be made by replacing FRU’s including but not limited to PCB’s,
keyboards, power supplies, motors, and disc drives. The amount and the level of
the FRU’s may change over the lifetime of the Product.

 


5.2.         REPORTING BY FISCHER IMAGING ABOUT RELIABILITY


 

FISCHER IMAGING and PMS will exchange free of charge, all such relevant data
regarding reliability of the Product and Service Parts, such as, but not limited
to:

•    mean time between failure- and mean time to repair figures (if applicable);

•    problem reports at Product and Service Part level;

•    field failures;

•    Spare part consumption for PM/ CM.

•    Call rate

 

FISCHER IMAGING will issue free of charge on a monthly basis a repair report to
PMS, which should include all relevant data such as (but not limited to):

•    Service Part name;

•    FISCHER IMAGING code / PMS code;

•    in / out of warranty;

•    manufacturing data;

•    serial number;

•    repair activity description.

 


6.             FIELD CHANGE ORDER (FCO), PROBLEM REPORTING AND SERVICE
INFORMATION


 


6.1.         FIELD CHANGE ORDERS


 


6.1.1.       MODIFICATION KITS


 

Field modifications, if any, will be made available to PMS in a form of
individual modification kits and in the required amount / lead time as decided
by PMS after consultation with FISCHER IMAGING.

 

In case of software modifications FISCHER IMAGING shall work together with PMS
to establish the medium on which the kit is being released.

 

These kits will at a minimum contain:

•    List of applicable Products and their serial numbers

•    Implementation instructions

•    Material and Service Parts

•    Special tools (if any)

•    updates of Service Documentation

 

Kits for the field modifications in the categories of “mandatory action” and
“action for performance” will be provided by FISCHER IMAGING to PMS without
charge, unless agreed in writing otherwise.

 


6.1.2.       CATEGORIES AND IMPLEMENTATION OF FCOS


 

Four (4) categories are distinguished:

•    Mandatory action

•    Action for performance

•    Proactive

•    Retrofit on failure

•    Service recommendation

•    Documentation change

 

These categories are defined as follows:

 

3

--------------------------------------------------------------------------------


 

1.     Mandatory action

 

Corrective actions required to eliminate potential or materialized unsafe
situations. They must be given the highest priority and must be performed within
the indicated time limit.

 

2.     Action for performance

 

Corrective actions required to eliminate potential major deficiencies in
functional performance that might affect the satisfaction of the end user and by
consequence influence our brand image. They must be given high priority.

 

3.     Service recommendation

 

A “Service recommendation” is an action being neither a “Mandatory action” nor
an “Action for performance” which the Sales and Service Districts are
recommended to perform. This action may involve updating, upgrading or
correcting the functioning of installed products.

 

4.     Documentation change

 

This kind of corrective actions does not affect the technical state of a
Product. It gives instructions and it delivers material to update the Service
Documentation.

 

Classification into any of these categories and terms and conditions of any
action will be decided by PMS upon consultation with FISCHER IMAGING.
Classification will take into account applicable law and regulations.

 


6.2.         FIELD PROBLEM REPORTING BY PMS


 

PMS will report all problems using a Field Problem Report Form sheet (see Annex
1 to this Attachment). In order to shorten turnaround times, PMS may report by
telephone, fax or e-mail. Telephone reports must be promptly confirmed by a
written Field Problem Report.

 

The categories of Problems are defined as very urgent problems, urgent problems,
routine problems and production stop:

VERY URGENT PROBLEMS

•    Disables the use of the Product or causes an abnormal end of the
application program.

•    Causes danger for the patient being examined or personnel operating the
Product.

 

URGENT PROBLEMS

•    Disables the use of the Product under certain conditions

•    Disables the use of certain function(s) of the Product

 

ROUTINE PROBLEMS

•    Problems other than VERY URGENT or URGENT

 

PRODUCTION STOP

•      The Production at PMS or any of PMS’s Affiliated Companies is stopped,
caused by a Product delivered by FISCHER IMAGING.

 

The Corrective Maintenance shall be provided by FISCHER IMAGING by:

 

1.     Delivering as soon as possible solutions for VERY URGENT, URGENT DEFECTS
and PRODUCTION STOP in the form of preliminary solutions (temporary fixes only,
no corrections to the Product) and definite solutions (corrections to the
Product) if necessary in an unscheduled revision Level of the Software.
Component failures to be resolved by mutual agreement.

 

2.     Delivering solutions for routine defects in the form of definite
solutions as part of the next Level of the Product delivery.

 

The time schedule for response to PMS and solution delivered to PMS, are given
in below diagram.

 

4

--------------------------------------------------------------------------------


 

 

Error/Defect
classification

 

initial
response solution

 

preliminary
solution

 

definite

 

 

 

 

 

 

 

 

 

 

 

VERY URGENT

 

12 hours

 

2 weeks

 

6 weeks

 

 

 

 

 

 

 

 

URGENT

 

24 hours

 

4 weeks

 

16 weeks

 

 

 

 

 

 

 

ROUTINE

 

48 hours

 

N.A.

 

next level

 

 

 

 

 

 

 

PRODUCTION STOP

 

8 working hrs

 

 

 

2 working days

 

Note:      The hours mentioned in initial response are meant to be business
hours. The other mentioned timeframes are referring to calendar days/weeks.

 

If FISCHER IMAGING cannot provide a definite solution without violating the
Specifications of the Product, then FISCHER IMAGING shall timely inform PMS in
writing, together with a comprehensive explanation of the reasons and
consequences. FISCHER IMAGING shall refrain from any activity to implement such
a definite solution unless PMS has accepted the proposed solution in writing.

 

Both preliminary and definite solutions will be made available to PMS as soon as
possible after FISCHER IMAGING has produced and tested these solutions. The
solutions shall be documented and made available to PMS by fastest means of
communication and/or transportation.

 

For all categories, FISCHER IMAGING will work continuously during regular
business hours and with first priority on such problem until it is solved.

 

Outline of Maintenance and Support Services:

 

To streamline customer support and accelerate resolution of issues, the
following escalation process will be followed. PMS will employ this escalation
process and all reasonable efforts will be applied to resolving the issues at
the lowest possible level, before escalating to the next.

 

Philips will provide Level 1 and Level 2 support to its customers. Fischer
Imaging will provide Level 3 and Level 4 support to Philips Technical Support
Group. Fischer Imaging will not be required or expected to provide support
directly to Philip’s customers or field service engineers.

 

Level 1 Support: Direct Customer Support – This covers on site as well as phone
support of the end user in addressing issues concerning applications, workflow,
functions, features or failures.

 

Level 2 Support: Technical Support – This applies to technical support of field
engineers and end users. Examples would be in collecting data or error logs
remotely for the purpose of diagnosing issues or replicating problems.

 

Level 3 Support: Factory Technical Support – This applies to issues that remain
unresolved and Philips field and technical support have replicated the problem
and exhausted all other courses of action.

 

Level 4 Support: Engineering Support – This covers software and hardware
engineering to correct design defects.

 


6.3.         SERVICE INFORMATION


 

FISCHER IMAGING shall include PMS in the distribution list for technical
information bulletins via FISCHER IMAGING’s Extranet.

 


7.             CONFIGURATION MANAGEMENT


 

FISCHER IMAGING will maintain a Configuration Record for each Product and
Service Part delivered (Excel-file), indicating:

•    Product and Service Part serial number

•    Hardware configuration and firmware level (if any)

•    Identification of assemblies and sub-assemblies contained in the Product by
Service Part numbers and serial number.

 

5

--------------------------------------------------------------------------------


 


8.             SERVICE PARTS


 


8.1.         SERVICE PARTS LIST

 

FISCHER IMAGING shall provide PMS with a list of Service Parts containing the
following information:

•      Part number with revision level where applicable;

•      Description of the Service Part;

•      Identification of critical items in close co-operation with PMS;

•      Identification of strategic parts ECCN (Export Control Classification
Number);

•      Repair or replacement cost per Service Part;

•      Identification of repairable and exchangeable items and delivery time.

 


8.2.         STOCK RECOMMENDATIONS


 

FISCHER IMAGING will provide PMS with recommendations for the stocking of
Service Parts required to support and maintain the Products and update such
information as required.

 

PMS shall inform Fischer Imaging once a year of its estimate with regard to
Service parts potential for the coming calendar year.

 

FISCHER IMAGING will ensure availability of Service Parts prior to the first
dispatch of Products.

 


8.3.         ORDERING AND DELIVERY TIME FOR SERVICE PARTS


 


8.3.1.       PRIORITY 1 ORDERS (P1)


 

Service Parts to be delivered under “priority 1 order” (breakdown and out of
stock situation) will be shipped by FISCHER IMAGING within a period of
twenty-four (24) hours after notification using courier service (or within
longer period as agreed in writing).

 


8.3.2.       PRIORITY 2 ORDERS (P2)


 

Service Parts to be delivered under “priority 2 orders” may be placed by PMS
during the term of this Agreement. These Service Parts will have a Delivery Time
of three (3) days.

 


8.3.3.       NORMAL (REPLENISHMENT) ORDERS (P3)


 

Delivery time for Service Parts will be 30 days after receipt of the Purchase
Order.

 


8.4.         REPAIR


 


8.4.1.      REPAIR SERVICES


 

Service Parts which are identified as repairable items, may be returned “as is”
by PMS to FISCHER IMAGING for repair, and will be -if allowed by applicable law
and regulations- repaired to the highest configuration level within 6 (six)
calendar weeks or, at PMS’s option, be replaced within 1 (one) week.

 

PMS may return a broken Service Part within a reasonable time, irrespective of
the supply by FISCHER IMAGING of the replacing Service Parts.

 

Service Parts returned already two times to FISCHER IMAGING will be taken out of
circulation. The Service Part will be replaced by a new one.

 

PMS will receive a full refund for unused obsolete Service Parts, meaning
Service Parts in its original package, if those Service Parts are returned as a
result of a mandatory FCO, within 90 days of receipt of FCO.

 

DOA Service Parts will be returned to FISCHER IMAGING for functional check.
Those items found to be acceptable will be returned to PMS at no charge. If an
item is returned a second time as DOA, PMS will receive a new replacement item
free of charge. The DOA Service Part will be discarded upon the second return.

 

A Service Part returned by FISCHER IMAGING to PMS will be replenished by FISCHER
IMAGING with all parts necessary to complete the original delivery. (e.g. spare
fuses for power supply)

 

Hard Disc Assemblies (HDA) returned for repair and still containing data shall
not be read by FISCHER IMAGING. When the HDA is reused, the contents on disc
will be erased by FISCHER IMAGING before re-shipping.

 

6

--------------------------------------------------------------------------------


 


8.4.2.      REPAIR AT PMS


 

If PMS would elect to start repair of exchangeable Service Parts in its own
workshops, then FISCHER IMAGING will transfer free of charge to PMS, all
relevant information concerning:

•    Trouble shooting

•    Component specifications (names and addresses of vendors included)

•    Adjustment procedures

•    Tools and repair aids (specifications and prices)

•    Initial training (if applicable)

•    Test equipment

•    Test and diagnostic software (both in source and object code)

 

To maintain warranty on Products and Service Parts, PMS must acquire prior
approval to start repair of exchangeable Service Parts in its own workshop or an
approved third party.

 


8.5.         RESTOCKING FEES


 

PMS is entitled to return all up to date Service Parts in their original package
which Service Parts shall be accepted by FISCHER IMAGING, for a restocking fee
of 90% of original purchase price to PMS.

 


8.6.         PACKING AND STORAGE


 

In addition to the conditions as stated in article 9 of the Agreement, each
Service Part will be packed in such a way, that it can be reused and stored
without re-packing (if necessary, electrostatic discharge-packing is to be
used).

 

FISCHER IMAGING will specify the storage conditions for Service Part(s), such as
but not limited to temperature, humidity, shelf life and air pressure, for any
Service Part(s) for which there are special requirements in this regard.

 


8.7.         AFFILIATED COMPANIES AND SUBCONTRACTORS INVOLVED


 

The service logistics branch of Affiliated Companies if they so desire, or the
subcontractors appointed by PMS, are entitled to deal directly with FISCHER
IMAGING in the areas of ordering Service Parts and returning Service Parts for
repair to FISCHER IMAGING. PMS will provide prior notice of those
subcontractors.

 

 

Hamburg,

 

 

 

Denver,

 

 

 

 

 

 

 

 

 

 

 

 

 

Philips Medical Systems

 

FISCHER Imaging

DMC GmbH

 

 

 

7

--------------------------------------------------------------------------------


 

Philips Medical Systems - FIC

PMS - FIC

Annex S1: Service

 

Master Purchasing Agreement PMS and FIC

 

 

ANNEX 1 TO ATTACHMENT G

 

For the purpose of this Annex, PMS is refered to as “PMS”.

 

PMS
Reference number:

 

 

 

FISCHER IMAGING
Reference number:

 

 

 

 

 

Name:

 

 

 

Name:

Phone:

 

 

 

Phone:

 

 

 

 

 

Date:

 

 

 

 

Product:

 

 

 

 

Serial number:

 

 

 

 

 

 

 

 

 

Problem area:

 

Application Software

 

 

 

 

Diagnostic software

 

 

 

 

Hardware

 

 

 

 

Documentation

 

 

 

 

 

 

 

Problem description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solution:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Incoming Goods Inspection
(Annex O2 of Master Purchasing Agreement)

 

[g133241ka01image002.gif]

 

 

Philips Medical Systems

 

 

Annex to the Master Purchasing Agreement

(Agreement No. P01-000132)

regarding

 

Service Comprising Incoming Goods Inspections
in accordance with §§ 377 - 378 of the German commercial code (“HGB”)

 

between

 

Fischer Imaging

12300 North Grant Street

Denver, Colorado 80421

(hereinafter referred to as “FIC”)

 

and

 

Philips Medical Systems

DMC GmbH

Röntgenstrasse 24

22335 Hamburg

 

(hereinafter referred to as “PMS”)

 

Subject of the agreement

 

PMS DMC: Einkauf PST

 

 

PMS

FIC

 

1

--------------------------------------------------------------------------------


 


PERFORMANCE OF THE INCOMING GOODS INSPECTION IN ACCORDANCE WITH §§ 377 - 378 OF
THE GERMAN COMMERCIAL CODE (“HGB”)


 

The contracting parties agree on an incoming goods inspection (GRI) on behalf of
PMS.

 

The incoming goods inspection shall be explicitly commissioned for each purchase
order; the cost of the inspection shall be included in the price of the articles
ordered.

 

The scope of the inspection shall be based on the test specifications prescribed
by PMS or agreed with it, which are an integral part of the Specification.

 

The contracting parties waive in agreement PMS’s duty to inspect and file a
complaint in accordance with §§ 377 – 378 of the German commercial code although
the contractual and statutory entitlement to compensation shall remain. The
obligation shall be replaced by the detached, explicitly agreed incoming goods
inspection at the contractor’s premises.

 

If defects occur at PMS earlier or later, which are due to an inadequate
incoming goods inspection, PMS may take recourse to the contractor. The scope of
the warranty and the periods thereof shall be based on the purchasing conditions
of PMS. In the event of any faults occurring, the contractor shall without delay
adept the incoming goods inspection to the new requirements and ensures that the
sources of error are eliminated.

 

Notwithstanding the above agreements, PMS shall identify the goods, establish
the quantity and check the consignment with regard to apparent damage in
transit.

 

The contractor shall perform the specified inspections as a routine inspection,
document them individually and file the documents for at least 10 years. The
documents filed shall be made available to PMS on request.

 


PLACE OF JURISDICTION


 

The place of jurisdiction for any disputes resulting from the contract shall be
Hamburg, Germany.

 

 

Hamburg,

 

 

Denver,

 

 

 

 

 

 

 

 

 

 

 

 

Philips Medical Systems

 

FISCHER Imaging

DMC GmbH

 

 

 

2

--------------------------------------------------------------------------------


Philips Medical Systems - FIC

PMS - FIC

Annex O3: Quality Cost Agreement

 

Master Purchasing Agreement PMS and FIC

 

 

 

Annex of Master Purchasing Agreement

(Agreement No. P01-000132)

concerning

 

Quality Cost Agreement

 

 

between

 

Fischer Imaging

12300 North Grant Street

Denver, Colorado 80241

 

(hereinafter referred to as “FIC”)

 

 

and

 

 

Philips Medical Systems

DMC GmbH

Röntgenstrasse 24

22335 Hamburg

Germany

 

(hereinafter referred to as “PMS”)

 

PMS DMC: Einkauf

 

 

PMS 

FIC

 

1

--------------------------------------------------------------------------------


 

Object of the Agreement

 


1      QUALITY COST AGREEMENT


 

The goods delivered shall be inspected by PMS for apparent undamaged condition
and completeness within an appropriate time. Notification of evident defects
shall as a rule be effected within 6 weeks from receipt of the goods.
Notification of hidden defects shall be effected immediately after their
discovery. Payment for the goods shall not signify their approval as complying
with the contract and free of defects.

 

PMS has established the zero defect strategy within its Quality Management
Program. PMS expects from FIC to support the PMS strategy and observe the zero
defect strategy for all the products and services of FIC, too. FIC shall support
the delivery of products without any defect by continuous improvement,
supervision, and analysis of all of its production and working processes.

 

For each purchased product FIC shall, on request of PMS, list and follow up
quality assurance targets reconciled with PMS. The proof of reaching these
targets shall be transparent and proved to PMS by giving PMS access to the
respective documents.

 

The Supplier warrants that the goods delivered comply with the agreed
specification, that they have no defects which impair their value or their
suitability, and that they do not lack any promised characteristics. The
Supplier also warrants that the goods supplied are free of design, material and
manufacturing faults and are in accordance with the latest state of the art.

 

In the event of defects in the goods supplied FIC receives a Quality Faults
Report of Purchased Products and a List of Costs (see below).

 

In the event of defects in the goods supplied, we shall be entitled at our
option to demand replacement free of charge or correction of such defect. In
urgent cases, we shall be entitled to remedy such defects ourselves at the cost
of the Supplier. If we have requested correction of a defect and such correction
is still not successfully effected after expiry of a reasonable period of grace,
we shall be entitled to demand a reduction of the agreed price, or to rescind
the contract in whole or in part, and to claim damages for non-fulfilment. Any
further rights that we have to warranty or the payment of damages - including
for consequential damage -  shall remain unaffected thereby. In particular, we
shall be entitled to claim reimbursement of the costs incurred by us for
inspection if the above-average occurrence of faults compels us to conduct
incoming inspections over and above the usual level of random sample inspections
(Master Purchasing Agreement, par. 7.6).

 

We shall be entitled to place nonconforming goods in storage or to return them
to the Supplier at the latter’s cost and risk. Title to such goods shall revert
to the Supplier on the date of sending of the notification of the return
shipment of the nonconforming

 

2

--------------------------------------------------------------------------------


 

goods. Transfer of possession of the goods shall be replaced by our safekeeping
of the goods for the Supplier.

 

In the event of defects, which are not noticed until the goods are machined or
processed, we shall also be entitled to claim reimbursement of any cost incurred
by us to no avail.

 

In the event of rework or replacement delivery, the warranty period shall start
again for the reworked part or for the replaced goods. (See Master Purchase
Agreement)

 

For retention of our warranty claims beyond the warranty period, it shall
suffice if we have notified the Supplier of the defect within the warranty
period.

 

Our rights as set out above shall not be affected by a quality agreement (e.g.
ppm, zero defects).

 


2      PLACE OF JURISDICTION


 

The place of jurisdiction for all disputes resulting from this Agreement shall
be Hamburg, Germany.

 

 

Hamburg,

 

 

Denver,

 

 

 

 

 

 

 

 

Philips Medical Systems

FISCHER Imaging

DMC GmbH

 

 

Annex:   Qualitätsmängelbericht (Quality Fault Report for Purchased Parts)
Kostenaufstellung (List of costs)

 

3

--------------------------------------------------------------------------------


 

Quality Fault Report for Purchased Parts

 

 

TPAI

(Qualitätsmängelbericht)

 

 

 

PMG

Copy:

Accounting Dpt.

PK 152

 

 

 

 

Report-No.:

 

Initial Purchasing Dpt.

PK 145

 

 Philips Medical Systems • D-22331 Hamburg/ Germany

 

 

Philips Medical Systems

 An die Geschäftsleitung

DMC GmbH

 

Röntgenstraße 24

 

 

 

D-22335 Hamburg/ Germany

 

 

 

Tel.:        + 49 40 50 78 {Quality manager}

 

Your order No.

of

Our Ref.

Extension

Hamburg

 

 

Name:

 

 

 

Defects have been detected on the product manufactured by you:

PMS-12 NC:

Designation:

 

 

Amount:

Series number:

 

 

Date of delivery:

Delivery note No.:

 

 

Our order No.:

Buyer:

 

Date:

 

Description of the defect: See attachment {Fault Report}

 

 

o  Production shutdown

Due to the defects described PMS proposes the following measures:

 

o    PMS eliminates the defect

o    Scrapping by PMS with request for replacement delivery free of charge

 

 

o    Immediate return with the request for replacement delivery of the product
or repair by you until

 

To be filled out by the supplier:

 

 

 

 

 

Supplier agrees

o    yes

o    no

 

 

 

Supplier repairs at PMS

o    yes

o    no

 

 

 

Return delivery No.

 

 

 

 

 

Commission No.

 

 

 

4

--------------------------------------------------------------------------------


 

Quality Fault Report    page I

 

Quality Fault Report for Purchased Parts

 

 

TPAI

 

 

 

 

Report-No.:

 

 

 

 

We are asking you to inform PMS in written form (within no later than five work
days) what measures have been taken by you to avoid such defects in the future.

 

We are also asking you to inform PMS in written form whether any other products
might be affected.

 

Please send this form sheet to PMS to the above fax number within 24 hours.

 

Elimination of the error: (see attachment) {answer of supplier}

 

 

 

The accounting department will send you a debit note over the amount of
             EUR for any costs incurred for PMS .

 

Any costs that cannot be foreseen at the moment will later on be debited by PMS.

 

 

 

 

 

 

 

First name, name

 

First name, name

 

First name, name

Philips Medical Systems

 

Philips Medical Systems

 

Philips Medical Systems

DMC GmbH

 

DMC GmbH

 

DMC GmbH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Date

 

Date

 

Quality Fault Report    page II

 

5

--------------------------------------------------------------------------------


 

Philips Medical Systems - (NN)

PMS - (NN)

Anhang O3: Quality Cost Agreement

 

zum Rahmenvertrag zwischen PMS and (NN)

 

 

List of costs:

(Kostenaufstellung)

 

1.     Fixed charges for return shipments

 

•      Fault report internal

 

•      Fault report external

 

•      Administration, shipment, transport

 

•      Incoming/outgoing goods, administration,

 

•      Final check & completion of comlaint

 


SUBTOTAL


 


200.- EUR


 


200.- EUR


 


 


 


 


 

2.     Extra work costs

 

 

 

 

 

 

 

 

 

•      Fault report of defective product

 

 (hours)

 

 

 

 

 

 

 

•      Disassembly of defective product

 

 (hours)

 

 

 

 

 

 

 

•      Assembly of a new product

 

 (hours)

 

 

 

 

 

 

 

•      Test of a new product

 

 (hours)

 

 

 

 

 

 

 

•      Process disturbances

 

 (hours)

 

 

 

 

 

 

 

•      Additional requirements for a new test as a result of the insufficient
quality

 

 (hours)

 

 

 

 

 

 

 

•      Refinishing work

 

 (hours)

 

 

 

 

 

 

 

•      Material costs incl. cost for scrapping

 

EUR

 

 EUR

 

 

 

 

 


TOTAL OF                      HOURS X 50.- EUR/H


 


 


 


 


 


 


 


 


 


SUBTOTAL WORK COSTS


 


EUR


 


 EUR


 


 


 


 


 

3.     Fixed charges for shipments that are not returned

 

 

 

 

 

 

 

 

 

•      Fault report internal

 

 

 

 

 

 

 

 

 

•      Fault report external

 

 

 

 

 

 

 

 

 

•      Administration, final test completion of complaint

 

 

 

 

 

 

 

 

 


SUBTOTAL


 


100.- EUR


 


100.- EUR


 


 


 


 


 


TOTAL COSTS:


 


 


EUR


 


 


FIRST NAME, NAME (OPERATIONSMANAGER)


FIRST NAME, NAME (PMS EMPLOYEE)

(signature)

(signature)

 

Quality Fault Report    page III

 

PMS DMC: Einkauf GEN

 

 

PMS 

FIC

 

6

--------------------------------------------------------------------------------


 

Philips Medical Systems - FIC

PMS - FIC

Annex O1: Logistic Procedure

 

Master Purchasing Agreement PMS and FIC

 

 

Logistic Procedure

Annex O1 to Master Purchasing Agreement (Agreement No. P01-000132)

between

Philips Medical Systems and Fischer Imaging

 

1.  Planning & forecasting

•      PMS will provide a rolling 4-quarter, non-binding forecast. Regular
delivery of the product will start in Q3 2005.

•      The forecast will be updated every quarter for the upcoming 4 quarters on
the first day of the month prior to the beginning of that quarter. It will be
PMS’s most accurate expectations for shipment requirements.

•      The forecast for the most current quarter will not exceed current in
house orders with confirmed shipping dates within that quarter plus an
additional 30% for forecasts units, where orders are not yet confirmed, but are
expected with delivery required in that quarter.

•      Fischer will inform Philips about general slot planning.

 

2.  Delivery times

•      Lead-time for the product is 21 calendar days from receipt of purchase
order until day of shipment.

•      For volumes higher than forecasted (more than additional 30%) every
reasonable effort will be made to meet the lead-time for additional volumes.

•      If reasonable volumes are reached (approximately 100 units per year) both
parties agree to establish a consignment stock at PMS premises.

•      All orders shall be considered firm and non-cancelable 21 days prior to
the requested shipping date

•      In case of move outs PMS will inform Fisher and vice versa. Fischer will
send a new confirmation within 2 days

•      Fischer will take express costs for transportation in case of late
deliveries.

 

3.  Tender Business

•      Any single order for more than 5 systems will be considered a “Tender
Order”.

•      Tender business shall be regarded as additional business to the forecast.

•      Every reasonable effort will be made to meet the shipping requirements,
but the orders will not be subject to the 21-day shipping requirement for
forecasted orders. Both parties will agree on a delivery schedule for every
individual tender that meets the tender requirements.

 

4.  Shipment procedures

•      PMS preferred carriers are Panalpina or Menlo. (Contact addresses/phone
number are listed at the end of this annex) Fischer will deliver all systems
through these carriers to a Uni_Data Depot in Frankfurt. Uni_Data will
consolidate goods from Hamburg and USA (Fischer) and will deliver as one lot
shipment to final customer in Europe.

•      Shipments procedures to destinations outside Europe will be described in
a separate annex to be added, when such deliveries will start.

•      Packing will be in heat-treated wood. This standard packing is included
in the system price.

•      Packing will only bear Philips name and logo.

•      In case special packing is required (e.g. water proof, etc.) PMS will
bear the cost.

•      Fischer will hand over the goods to the carrier at the committed delivery
date with company neutral paperwork ( no Fisher labels, signs or Fisher invoices
are to be attached to the shipment) . On all paperwork the customer order number
and the Philips code numbers have to be visible.

 

5.  Order procedures

PMS will send a call off to Fischer preferably by Email or by fax with following
contents:

•      Customer order number

•      Type number

•      Required delivery date (ex works)

•      Quantity

 

PMS DMC: Einkauf

 

 

PMS 

FIC

 

1

--------------------------------------------------------------------------------


 

PMS will receive an order confirmation within 2 days by Fischer preferably by
EMAIL or fax with following contents:

•      Customer order number

•      Type number

•      Confirmed delivery date

•      Quantity

PMS will send a delivery advise to Uni_Data and to Panalpina / Menlo with
following contents:

•      Customer order numbers

•      Date and time of arrival at destination

•      Address of final destination

 

Fischer will advise the carrier (Menlo, Panalpina) when the goods shall be
picked up at Fischer Imaging. Reference is the customer order number.

 

Latest the day when the carrier picks up the material, Fischer will send a
delivery note to Philips with following contents:

•      Final customer order number

•      Philips code numbers

•      Philips description

•      Serial number

•      Amount of parcels, sizes and weight

 

6. Addresses:

 

Panalpina Inc.

Unidata - Frankfurt

Global Account Division

UPS SCS GmbH & Co OHG

American Region

Hessenring 23

800 Arthur Avenue

64546 Moorfelden-Waldorf

Elk Groove Village, IL 60007 – USA

Germany

 

 

Menlo Worldwide

 

4790 Paris Street

 

Denver, CO 80239

 

Tel. 303 375-1457

 

Fax. 303 375-1470

 

 

2

--------------------------------------------------------------------------------


 

Philips Medical Systems - FIC

PMS - FIC

Annex H1: Sustainability

 

Master Purchasing Agreement PMS and FIC

 

 

ATTACHMENT H1

 

SUSTAINABILITY REQUIREMENTS

 

For the purpose of this Attachment, BUYER is also referred to as “PMS” or
“Philips Medical Systems”.

 


SECTION A:        APPLICABILITY AND SCOPE


 

1.0.          This Attachment incorporates the Royal Philips Supply Standard on
Sustainability and as such establishes minimum requirements of behavior expected
of Philips Medical Systems’ (PMS) suppliers of Products, as well as components,
parts, including Service Parts (altogether “Parts”) and packaging (“Packaging”)
with regard to sustainability and sustainable development.

 

1.1           This Attachment establishes Royal Philips and PMS’ specific
environmental requirements for purchased Parts, Products and Packaging that are
incorporated into or part of PMS Products.

 

1.2           This Attachment is not intended to be a listing of all product
content limitations or restrictions that may be established as a matter of law.
SUPPLIER’s compliance with this Attachment does not relieve or diminish
SUPPLIER’s obligation to comply with all applicable laws.

 

1.2.1        Precedence:  Except as noted below, if a conflict should occur
between this Attachment and any identified standard or regulation, this
Attachment shall prevail.  Should a conflict occur between this Attachment and a
PMS Product or Part Specifications, the PMS Product or Part Specifications shall
prevail.

 


1.2.2        EXCEPTION:  LEGAL AND/OR REGULATORY REQUIREMENTS FOR THE COUNTRIES
WHERE THESE PURCHASED PARTS AND PRODUCTS ARE TO BE USED TAKE PRECEDENCE OVER OF
THIS ATTACHMENT.


 


1.3           THIS ATTACHMENT IS AN ADDITION TO AND DOES NOT IN ANY WAY LIMIT OR
SUPERSEDE ANY PRODUCT SPECIFICATIONS THAT MAY BE ESTABLISHED BY PMS.

 

Jens Homfeld

 

 

 

 

 

 

PMS

FIC

 

1

--------------------------------------------------------------------------------


 


SECTION B:  PHILIPS SUPPLY STANDARD ON SUSTAINABILITY


 

SUPPLIER represents and warrants full compliance with Philips Supply Standard on
Sustainability as follows:

 


GENERAL

SUPPLIER is committed to act fairly and with integrity toward its stakeholders
and is expected to comply with all applicable local rules and regulations.

 


ENVIRONMENT

SUPPLIER shall have ISO14001 certification or a plan to become certified. 
Alternatively SUPPLIER must provide documented objective evidence of an
operational environmental management system for ISO14001 or demonstrate
equivalency, which shows continual environmental improvement. SUPPLIER must
comply with requirements of the respective Product Division, including
banned/hazardous substances content.

 


HEALTH AND SAFETY

SUPPLIER shall do all that is reasonable and practicable to:

•      Protect the health and safety of employees and contract labor and
minimize any adverse work conditions;

•      Implement safe and healthful work practices to prevent injury, illness
and property damage;

•      Minimize occupational exposures to potentially hazardous materials and
unsafe work conditions by maintaining appropriate safety systems and effective
controls;

•      Implement an emergency response program that addresses the most likely
anticipated emergencies;

•      Train managers and employees to assure their continued commitment to
their own health and safety and that of their co-workers;

•      Involve employees at all levels in the health and safety program; assure
their accountability for injury and illness prevention.

 


CHILD LABOR

SUPPLIER shall not employ children in violation of convention 138 and 182 of the
International Labor Organization.  In case of child labor, SUPPLIER shall take
immediate remedial action in consultation with Philips, considering the
interests of the children employed. This action will include:

•      Minimally acceptable employment conditions for the children employed
(such as education, working hours, wages, medical facilities etc.)

•      The obligation of SUPPLIER not to employ any more children

•      A time period within which SUPPLIER will comply with the mentioned ILO
norms.

 


FORCED LABOR

Employment should be freely chosen. Under no circumstances will SUPPLIER make
use of forced or bonded labor – such as forced labor performed by persons placed
in an institution, or compulsory labor including labor as a means of political
coercion or education – to design, manufacture or assemble products and services
for Philips.

 


RIGHT TO ORGANIZE

SUPPLIER shall recognize and respect the freedom of its employees to choose
whether or not to establish or to associate with any organization of their own
choosing (including labor unions) without SUPPLIER’s prior authorization. The
employment of a worker shall not be contingent upon the condition that he/she
not join a union or be forced to relinquish trade union membership.  
Furthermore, union membership shall not be the cause for the dismissal of – or
otherwise prejudice against – a worker. . SUPPLIER will not interfere with or
finance labor organizations or take other actions with the intent of placing
such organization under the control of SUPPLIER.

 


COLLECTIVE BARGAINING

SUPPLIER shall respect – within the framework of law, regulations and prevailing
labor relations and employment practices – the right of its employees to be
represented by labor unions and other employee organizations. SUPPLIER will
engage in negotiations, either on its own behalf or through employers’
associations, with a view toward reaching agreement on employment conditions.

 


DISCRIMINATION

SUPPLIER shall treat its employees equally in employment and occupation, and
will ensure that each has equal opportunities. SUPPLIER shall offer equal pay
for equal work performed at equal levels. No form of harassment or
discrimination in respect of employment and occupation will be tolerated, such
as discrimination based on race, color, sex, age, language, religion, political
or other opinion, national or social origin, property, birth or other status.

 

 

Declaration to be signed by Fischer Imaging:

 

 

 

Name:

 

 

 

(Company stamp)

 

 

 

 

 

Function:

 

 

 

 

 

Date:

 

 

 

Signature:

 

 

 

2

--------------------------------------------------------------------------------


 

Philips & Fischer Imaging

Umbrella Purchasing Agreement No tbd

 


SECTION C:            PHILIPS MEDICAL SYSTEMS’ ENVIRONMENTAL SPECIFICATIONS FOR
PRODUCTS, PARTS AND PACKAGING


 

1.0          ENVIRONMENTAL DECLARATION, BANNED AND RELEVANT SUBSTANCES AND
SPECIFIC ADDITIONAL LEGISLATION

 

1.1           SUPPLIER represents and warrants that on the Effective Date, the
Products, Parts and Packaging do not contain Banned Substances and comply with
the Additional Environmental Legislation as specified in Annex 1 of this
Attachment, except for certain Products specifically identified. For these
identification purposes, SUPPLIER agrees to complete and sign the “Environmental
Declaration For Products, Parts And Packaging” (Form A) of this Attachment and
indicate whether or not Products, Parts and Packaging delivered to PMS contain
Banned Substances and comply with the Additional Environmental Legislation
identified in Annex 1. In case some Products contain Banned Substances or do not
comply with the Additional Environmental Legislation identified in Annex 1,
either as from the Effective Date or otherwise during the Term of the Agreement,
SUPPLER shall, on the Effective Date or prior to the first delivery of such
Products, Parts and Packaging, submit a “Request for Dispensation” (Form B) of
this Attachment to BUYER.  Without prejudice to the provisions of Section A, 1.2
and the provisions below, BUYER may, at its sole discretion, provide in writing
such a dispensation per Product and for a defined period of time.

 

1.2           SUPPLIER is responsible to inform BUYER on the Effective Date
onward and prior to the first delivery, of the presence of Relevant Substances
that are contained in Products, Parts and Packaging in excess of the thresholds
listed in Form C of this Attachment, by using the “Declaration of Relevant
Substances”, Form C of this Attachment.

 

1.3           SUPPLIER agrees to actively search for alternatives to eliminate
Banned Substances and reduce and/or eliminate Relevant Substances contained in
Products, Parts and Packaging.

 

1.4           SUPPLIER agrees to eliminate any non compliance with Additional
Environmental Legislation related to Products, Parts and Packaging.

 

2.0          GENERAL ENVIRONMENTAL REQUIREMENTS

 

2.1           SUPPLIER shall comply with all applicable environmental laws,
rules, regulations, ordinances, covenants, standards and the like, and BUYER’s
implementation thereof (collectively herein referred to as “Environmental
Regulations”) concerning the Products, Parts and Packaging thereof (including
correct labeling) as well as plant operations and shipments in connection
therewith, enabling BUYER to distribute on a world-wide basis Products, Parts
and Packaging without restrictions.

 

2.2           Without prejudice to the representation and warranty of SUPPLIER
as described in paragraph 2.1, in the event any new Environmental Regulation is
promulgated after the date of signing of this Attachment, the parties hereto
will negotiate to establish within a reasonable period of time equitable terms
to prevent or remedy any non-compliance by SUPPLIER of said warranty and
representation as a consequence of such promulgation.

 

2.3           To ensure continuous compliance with Environmental Regulations,
the BUYER shall have the right to audit the implementation and adherence to this
Attachment.

 

2.4           SUPPLIER agrees to control the environmental aspects of the design
and manufacture of Products, Parts and Packaging through an adequate and
effective environmental management system that complies with ISO 14001
referenced in the Philips Supply Standard on Sustainability.

 

2.5           Where SUPPLIER is not certified to ISO 14001 nor has an equivalent
environmental management system in place, SUPPLIER shall provide to and agree on
with BUYER a plan and time schedule to achieve an operational environmental
management system or equivalent.

 

Jens Homfeld

 

 

 

 

 

 

BUYER

SUPPLIER

 

3

--------------------------------------------------------------------------------


 

3.0          DESIGN AND MANUFACTURING

 

3.1           SUPPLIER undertakes that Products, Parts and Packaging are
designed and manufactured to comply with the objectives of the Waste Electrical
and Electronic Equipment Directive (WEEE) (2002/96/EC).

 

3.2           Upon request, SUPPLIER will provide PMS with
environmentally-related information regarding all materials included in the
Products, Parts and Packaging including as a minimum:

 

3.2.1        Necessary information for disassembling, recycling, reusing and
treating Products, Parts and Packaging at end of life;

 

3.2.2        The location of dangerous substances and preparations in Products,
Parts and Packaging;

 

3.2.3        Appropriate markings in accordance with the WEEE Directive
requirements.

 

3.3           On the basis of best effort, SUPPLIER undertakes to participate in
Philips’ and/or BUYER’s environmental programs, such as

 

3.3.1        Reduction of the weight and volume of Packaging and Packaging
materials to as low as possible and to the technically necessary minimum, while
maintaining basic Packaging functions including transportability, protection and
communication of information;

 

3.3.2        Environmentally Conscious Design (EcoDesign), i.e., reducing the
integral environmental impact of the product over its entire life cycle;

 

3.3.3        Reusability of Products, Parts and Packaging.

 

4.0          CHEMICAL SUBSTANCES

 

4.1           Chemical Registration Requirements

4.1.1        SUPPLIER represents and warrants that each chemical substance, as
defined in Toxic Substances Control Act, contained in Products, Parts and
components sold to PMS is on the inventory of chemical substances compiled and
published by the United States Environmental Protection Agency pursuant to the
Toxic Substances Control Act (TSCA) and complies with chemical registration and
pre-manufacture notification requirements in other countries that have enacted
chemical registration requirements including but not limited to Australia,
Canada, China, Japan, South Korea, Switzerland and the countries of the European
Union.

 

4.2           Chemical Labeling and Materials Safety Data Sheet Requirements

4.2.1        SUPPLIER represents and warrants that each hazardous chemical, as
defined by the United States Occupational Safety and Health Administration
Hazard Communication Standard, contained as a chemical in Products, Parts and
components complies with the labeling and Material Safety Data Sheet (MSDS)
provisions of 29 CFR 1910.1200, ISO 11014-1 and 91/155/EC in that:

 

4.2.1.1     All hazardous chemicals are appropriately labeled;

 

4.2.1.2     An MSDS is provided to BUYER prior to and with the first delivery of
the hazardous chemical, and whenever changes are made to the MSDS.

 

4.3           Carcinogen and Reproductive Toxicant Labeling Requirements

 

4.3.1        As determined by the State of California-  Safe Drinking Water and
Toxic Enforcement Act or 1986, List of Chemicals Known to Cause Cancer or
Reproductive Toxicity, California Code of Regulations, Title 22, Division 2,
Part 2, Subdivisions 1, Chapter 3, Section 12000 –Chemicals Known to Cause
Cancer or Reproductive Toxicity, products, accessories, parts, components or
cables that contain chemical substances that exceed their

 

4

--------------------------------------------------------------------------------


 

•      No Significant Risk Levels (NSRLs) to cause cancer, or

 

•      No Observable Effect Levels (NOELs) to cause reproductive harm

 

must be labeled with a clear and reasonable content warning.

 

5.0          OZONE DEPLETING SUBSTANCES

 

5.1           SUPPLIER represents and warrants that neither any of the Products,
Parts or Packaging, nor any component thereof contain or have been “manufactured
with a process that uses” any ozone depleting substances as specified in the
U.S. Clean Air Act, 40 CFR 82.

 

5.2           In case SUPPLIER cannot meet the above requirements, BUYER’s
written approval is required prior to delivery and SUPPLIER must submit
notification of non- conformance via the Request for Dispensation (Form B), and
label the Products, Parts and Packaging in accordance with applicable regulatory
requirements.

 

6.0          PACKAGING

 

6.1           Content restrictions that apply to Packaging refer to all
Packaging materials purchased by PMS including those used to package PMS
products for sale as well as those used to transport Products, Parts and
components to the factory to be incorporated into PMS products, after which
time, the Packaging would be discarded as waste.

 

6.2           Packaging must comply with the objectives of the European
Directive 94/62/EC on Packaging and Packaging waste.   European Commission
Decision 97/129/EC establishes a Packaging identification system.

 

6.3           All packaging materials, including pallets, shall be free of pests
and comply with regulations regarding Solid Wood Packaging Materials (SWPM)
where applicable. Wood originating in Canada, China, Japan and the United States
must comply with European Legislation 1999/355/EC and 2001/219/EC with respect
to treating and marking coniferous wood.

 

6.4           Timber used as crates, pallets and in containers as lining,
flooring and skids, and any other articles described as Packaging and dunnage
being exported to Australia must satisfy Australian Quarantine and Inspection
Service (AQIS) requirements prior to entry.

 

 

Signature:

Signature:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

 

 

Initials:

 

 

Initials:

 

 

 

 

Philips Medical Systems

Fischer Imaging

 

5

--------------------------------------------------------------------------------


 

Philips & Fischer Imaging

Umbrella Purchasing Agreement No tbd

 

ANNEX 1 To Section C of Attachment H1

 

Royal Philips Electronics List of Banned Substances (CSO -BP01-2004-1)
Revision date: 2004-07-15

 

Articles (i.e. materials, components, subassemblies, products) delivered to
Royal Philips must be free of the “Banned substances” as mentioned in this list.

 

Substances

 

Declaration threshold
ppm (mg/kg) (1)

 

Legal date entry
into force

 

Cadmium and –compounds

 

20

 

Immediately

 

Mercury and –compounds

 

2

 

Immediately

 

Lead and – compounds

 

1000

 

1 July 2006

 

Lead and – compounds in outer sleeves of cables, according to proposition 65 
legislation, USA

 

300

 

Immediately

 

Hexavalent Chromium (Cr 6+) and compounds

 

1000

 

1 July 2006

 

Asbestos (all types)

 

10

 

Immediately

 

CFCs, Chlorofluorocarbons

 

1

 

Immediately

 

HCFCs, Hydrogenated chlorofluorocarbons

 

1

 

Immediately

 

Halons

 

1

 

Immediately

 

CHCs, Chlorinated hydrocarbons,

 

1

 

Immediately

 

Methyl Bromide

 

1

 

Immediately

 

HBFCs, Hydrobromofluorocarbons

 

1

 

Immediately

 

1,1,1-Trichloroethane

 

1

 

Immediately

 

Carbon tetrachloride

 

1

 

Immediately

 

Dichloromethane (CH2Cl2)

 

1

 

Immediately

 

Trichloroethylene (C2HCl3)

 

1

 

Immediately

 

Perchloroethylene (C2Cl4)

 

1

 

Immediately

 

PCBs, polychlorinated biphenyls

 

10

 

Immediately

 

PCTs, polychlorinated terphenyls

 

10

 

Immediately

 

PCP, Pentachlorophenol and its salts and esters

 

10

 

Immediately

 

Polybrominated diphenyl ethers (2) (PBDEs)

 

1000

 

Immediately

 

Polybrominated biphenyls (PBBs)

 

1000

 

Immediately

 

Ugilec 141 (mono methyl tetrachlorodiphenyl methane)

 

10

 

Immediately

 

Ugilec 121 (or Ugilec 21) (monomethyl dichlorodiphenyl methane)

 

10

 

Immediately

 

DBBT (monomethyl dibromodiphenyl methane)

 

10

 

Immediately

 

 

Product packaging must be free from the above-mentioned substances AND the
following:

 

Substances

 

Declaration threshold
ppm (mg/kg)

 

Legal date entry
into force

 

PVC and PVC blends

 

1000

 

Immediately

 

Sum of Heavy metals (Cd, Hg, Cr(6+) and Pb)

 

100

 

Immediately

 

 

 

Note:

For Product Division (PD) additional banned substances and specific exemptions
on above list, see appendix to this Royal Philips Electronics list of Banned
Substances.

 

--------------------------------------------------------------------------------

(1)    In fact, banned substances are not to be intentionally used, that is,
Royal Philips Electronics accepts that certain materials contain a certain
amount of naturally occurring banned substances. Thresholds can represent legal
limits, or refer to currently accepted analysing thresholds.

Furthermore these thresholds should be declared on component level. Substances
are measured in homogeneous materials.

(2)    Poly Brominated Biphenyl Ether are same as Poly Brominated Diphenyl Ether
(PBDE) and Poly Brominated Diphenyl oxides (PBDO) and Poly Brominated Biphenyl
oxides (PBBO)

 

 

 

 

BUYER

SUPPLIER

 

6

--------------------------------------------------------------------------------


 

Philips Medical Systems - FIC

PMS - FIC

Annex H1: Sustainability

 

Master Purchasing Agreement PMS and FIC

 

 

Appendix in addition to Royal Philips Electronics list of Banned Substances
CSO-BP01-2004-1

Additional Banned Substances and specific exemption per Product Division (PD)

 

Philips Consumer Electronics (CE)

 

Additional Substance(s) and
different legal dates

 

Declaration
threshold
ppm (mg/kg)

 

Entry into
force

 

Remark

Short-chain chlorinated paraffins

 

10

 

Immediately

 

(C10-C13) used in paints and as flame retardant in PVC

Organostannic compounds

 

10

 

Immediately

 

Organic Tin compounds (TBT, TPT and TBTO compounds)

TBBA (tetrabromobisphenol-A)

 

10

 

1 Jan 2006

 

Applied as FR in Laminates of printed wiring boards (PWBs) also in plastics

Azocolourants

 

30

 

Immediately

 

Applied in leather and textiles in prolonged skin contact

Nickel and nickel alloys

 

0,5µg/cm2/week

 

Immediately

 

Only in prolonged skin contact,

Tris-(1-aziridinyl) phosphinoxide

 

10

 

Immediately

 

Applied in leather and textiles in prolonged skin contact

Tris-(2,3-dibromo-propyl) phosphate

 

10

 

Immediately

 

Applied in leather and textiles in prolonged skin contact

Lead and - compounds

 

1000

 

1 Jan 2005

 

This is before the legal date (EU Directive RoHS 2002/95/EC)

Hexavalent Chromium (Cr 6+) and compounds

 

1000

 

1 Jan 2005

 

This is before the legal date (EU Directive RoHS 2002/95/EC)

 

CE Requirements to phenol in laminates of printed wiring boards:

1. Smell Emission : <200 odor unit/m2/day

Test method: Measured in duplo according to NVN2820 (or NEN-EN 13725:2003) by
TNO Apeldoorn, the Netherlands, with 10 dm2 of single sided copper cladded
laminate after 3 days at room temperature in a PTFE bag of approximately 40 l.

 

2. Phenol monomer : <50 mg/l phenolics

Test method : Phenolics content in water (according to ISO 6439) after shaking
for 23 hours a mixture of 75 g of milled (to 3 mm)

laminate in 1.5 l of demineralized water at pH 4).

 

Philips Domestic Appliance and Personal Care (DAP)

 

Additional Substance(s) and
different legal dates

 

Declaration
threshold
ppm (mg/kg)

 

Entry into
force

 

Remark

EPS (Expanded Polystyrene)

 

1000

 

Immediately

 

Banned for Product Packaging (with a product weight of less than 20 kg)

 

Exemption information:

DAP is re-enforcing its limit for the cadmium-threshold from 100 ppm to 20 ppm.
Final entry into force of this new more stringent value is January 1st, 2006.

 

Philips Lighting

 

Additional Substance(s) and
different legal dates

 

Declaration
threshold
ppm (mg/kg)

 

Entry into
force

 

Remark

Antimony in soda lime glass

 

1000

 

Immediately

 

The antimony is present as an impurity, not intentionally added to the glass.

Polycyclic aromatic hydrocarbons (PAHs)

 

5

 

Immediately

 

All applications. (like potting material for electronic ballast)

TBBA (tetrabromobisphenol-A)

 

10

 

1 Jan 2006

 

Applied as FR in Laminates of printed wiring boards (PWBs) also in plastics.

 

Exemption information:

Mercury is allowed only in gas discharge lamps with certain conditions referred
in European Directive RoHS 2002/95/EC. This restriction applies only for lamps
placed on the European market since 1st July, 2006.

 

Philips Medical Systems (PMS)

 

Additional Substance(s) and
different legal dates

 

Declaration
threshold
ppm (mg/kg)

 

Entry into
force

 

Remark

Arsenic compounds

 

10

 

Immediately

 

Banned for wood Packaging

 

Exemption information:

Lead and compounds, and Hexavalent Chromium (Cr 6+) and compounds are only
mentioned in the new European Directive RoHS

2002/95/EC and not in any other legislation. Presently Medical equipment is
exempt from this RoHS Directive. Therefore these

substances are not Banned for PMS and no Request for Dispensation is required.

This exemption does not include Lead in outer sleeves of cables in accordance
with proposition 65 .

 

Philips Semiconductors

 

Additional Substance(s) and
different legal dates

 

Declaration
threshold
ppm (mg/kg)

 

Entry into
force

 

Remark

Short-chain chlorinated paraffins

 

10

 

Immediately

 

(C10-C13) used in paints and as flame retardant in PVC

Organostannic compounds

 

10

 

Immediately

 

Organic Tin compounds (TBT, TPT and TBTO compounds)

Polychloronaphtalenes

 

10

 

Immediately

 

> 3 Cl atoms  as stabilizer and flame retardant in plastics

Benzene

 

100

 

Immediately

 

As residual solvent in materials

Formaldehyde

 

0.1

 

Immediately

 

As residue in plastics, resins

Lead and - compounds

 

1000

 

1 Jan 2005

 

This is before the legal date (EU Directive RoHS 2002/95/EC)

Hexavalent Chromium (Cr 6+) and compounds

 

1000

 

1 Jan 2005

 

This is before the legal date (EU Directive RoHS 2002/95/EC)

 

 

PMS 

FIC

 

7

--------------------------------------------------------------------------------


 

Additional Environmental Legislation Applicable to PMS Products, Parts and
Packaging (Based on international legislation)

 

Additional Legislation Applicable to PMS Products, Parts and Packaging

 

Batteries

 

-

 

European Council Directive 91/157/EEC, 93/86/ EEC and the U.S. Regulation H.R.
2024 on Batteries (if product contains batteries)

 

 

 

 

 

Packaging

 

-

 

European Legislation 1999/355/EC and 2001/299/EC with respect to treating and
marking coniferous wood originating in Canada, China, Japan and the United
States

 

 

-

 

European Council Directive 94/62/EC on Packaging

 

 

 

 

 

Electric & Electronic  Equipment

 

-

 

European Council Directive 2002/96/EC on Waste Electric and Electronic Equipment
(WEEE)

 

 

 

 

 

Chemicals

 

-

 

United States (State of California) – Safe Drinking Water and Toxic Enforcement
Act of 1986 List of Chemicals Known to Cause Cancer or Reproductive Toxicity -
California Code of Regulations, Title 22, Division 2, Part 2, Subdivisions 1,
Chapter 3, Section 120000 – Chemicals Known to Cause Cancer or Reproductive
Toxicity

120000 – Chemicals Known to the State to Cause Cancer or Reproductive Toxicity

arcinogen and Reproductive Toxicant Requirements as determined by State of
California

 

 

 

 

 

Ozone Depleting Chemicals

 

-

 

U.S. Clean Air Act and Amendments (CAAA) and U.S. Significant New Alternative
Policy (SNAP-rule); 40 CFR 82

 

8

--------------------------------------------------------------------------------


 


INSTRUCTIONS TO COMPLETE FORMS A, B AND C


 

Form A: Environmental Declaration For Products, Parts And Packaging Sold To
Philips Medical Systems (PMS)

SUPPLIER shall complete, sign and return Form A to BUYER.   To complete Form A,
SUPPLIER shall check Box 1 or 2 under each section “Banned Substances Applicable
to Products, Parts and Packaging” and “Additional Environmental Legislation
Applicable to PMS Products, Parts and Packaging” to indicate whether Products,
Parts and Packaging sold to BUYER comply with the Philips environmental
requirements.

 

Form B: Request for Dispensation

If SUPPLIER has indicated a non compliance on Form A, SUPPLIER shall
additionally complete, sign and return Form B.

One Form B must be completed for each Product, Part and Packaging that does not
comply with Philips environmental requirements. To complete Form B, SUPPLIER
shall indicate the Part, Product or Packaging and corresponding Banned
Substance(s) and/or Additional Environmental Legislation to which it does not
comply.

 

Form C:  Declaration of Relevant Substances

This Form must be completed, signed and returned by SUPPLIER only if Products,
Parts or Packaging delivered to PMS contain any of the Relevant Substances
listed on Form C.

 

9

--------------------------------------------------------------------------------


 

FORM A

 

ENVIRONMENTAL DECLARATION FOR PRODUCTS, PARTS AND
PACKAGING SOLD TO PHILIPS MEDICAL SYSTEMS (PMS)

 

To be filled out by Supplier

For PMS use only
Supplier number : 

 

 

Supplier:

 

 

 

Supplier Address:

 

 

 

Supplier Phone:

 

 

 

 

 

Banned Substances Applicable to Products, Parts and Packaging (Based on
international legislation and Philips
Directives)           Please check box #1 or #2 below that applies.

 

 

(1)

SUPPLIER warrants that on the execution date of this Declaration, the Products,
Parts and Packaging supplied to PMS do not contain Banned Substances in excess
of the thresholds listed in Annex 1 of Attachment H1 of the Umbrella Purchasing
Agreement as numbered above.

(2)

SUPPLIER warrants that on the execution date of this Declaration, the Products,
Parts and Packaging supplied to PMS do not contain Banned Substances in excess
of the thresholds listed in Annex 1 of Attachment H1 of the Umbrella Purchasing
Agreement as numbered above, except those Products, Parts, Packaging for which
dispensation is requested.   Any deviation is specified on the “Request for
Dispensation” (Form B) for each Product, Part and Packaging delivered to PMS
that contains one or more Banned Substance.

 

 

Additional Environmental Legislation Applicable to PMS Products, Parts and
Packaging (Based on international legislation) Please check box #1 or #2 below
that applies.

 

 

(1)

SUPPLIER herewith declares that the Products, Parts and Packaging supplied to
PMS are in compliance with the Additional Environmental Legislation listed in
Annex 1 of Attachment H1 of the Umbrella Purchasing Agreement as numbered above.

(2)

SUPPLIER herewith declares that the Products, Parts and Packaging supplied to
PMS are in compliance with the Additional Environmental Legislation listed in
Annex 1 of Attachment H1 of the Umbrella Purchasing Agreement as numbered above,
except those Products, Parts, Packaging for which dispensation is requested. 
Any deviation is specified on the “ Request for Dispensation” (Form B) for each
Product, Part and Packaging delivered to PMS that does not fully comply with the
Additional Environmental Legislation.

 

 

Supplier must complete a Request for Dispensation (Form B) for any non
compliance with the Banned Substances or Additional Environmental Legislation
listed specified in Annex 1  of Attachment H1 of the Umbrella Purchasing
Agreement as numbered above.   A separate Form B must be completed for each
Product, Part and Packaging that deviates from any of these requirements.

 

 

For future deliveries, Supplier warrants to implement effective controls to
assure continuous compliance with the above requirements and agrees to accept
PMS compliance audits on these requirements.

 

 

Responsible Manager:
(Print name)

 

Signature:

 

10

--------------------------------------------------------------------------------


 

Function:

 

 

 

 

 

Date:

 

 

 

FORM B

 

REQUEST FOR DISPENSATION
(To be filled out by supplier for each applicable Product, Part and Packaging)

 

Product Number
(Philips Numbering Code):

 

For Philips Medical
Systems (PMS) only
SUPPLIER Number:

 

 

 

 

 

Check all that apply:

 

 

 

 

 

 

 

Royal Philips Electronics Banned Substances for Products, Parts and Packaging:

 

 

 

 

With respect to the “ Environmental Declaration of Products, Parts and Packaging
sold to Philips Medical Systems”, dispensation is requested to use Banned
Substance(s) in excess of the thresholds listed in Annex 1 of Attachment H1 of
the Umbrella Purchasing Agreement as numbered above.

Please list the Banned Substance(s) and concentration for which dispensation is
requested in the space below:




 

 

 

 

Additional Legislation:

 

 

 

 

 

 

Dispensation is requested for non compliance(s) to Additional Environmental
Legislation listed in Annex 1 of Attachment H1 of the Umbrella Purchasing
Agreement as numbered above.

Please list applicable legislation in the space below:




 

 

 

 

Additional Information: Please indicate below the amount of time for which
dispensation is requested, and describe the deviation, reason for it and
possible alternatives. 

 

 

 

 

Product, Part,
Packaging:

 

 

 

 

 

 

 

Dispensation requested for the period:

From:

To:

 

 

 

 

Description of application:

 

 

 

 

 

 

 

 

 

 

 

Reason for use:

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Possible alternatives:

 

 

 

 

 

 

 

 

 

 

 

Responsible Manager:
(Print name)

 

 

Signature:

 

 

 

 

Function:

 

 

 

 

 

 

 

Date:

 

 

 

 

12

--------------------------------------------------------------------------------


 

FORM C

 

DECLARATION OF RELEVANT SUBSTANCES
( To be filled out by supplier for each applicable product, part and packaging)

 

SUPPLIER:

 

Supplier Number:
For Philips Medical
Systems (PMS) only

 

 

 

 

Relevant Substances: (Request for dispensation is not required)

 

 

 

 

 

SUPPLIER confirms that, on the execution date of this Declaration, the Product,
Part or Packaging indicated below as supplied to PMS contains Relevant
Substance(s) in excess of the thresholds identified in the List of Relevant
Substances for Product, Parts and Packaging below.

•

For environmental improvements, end of life and customer information, a relevant
substance in excess of the threshold must be declared.

•

Only declare relevant substances in the Product, Part or Packaging when the
concentration is above the threshold levels as indicated in the List of Relevant
Substances for Products, Parts, Packaging below.

Product (Philips Numbering Code):

 

SUPPLIER code:

 

Product weight:

kg  /  gr:

 

 

 

 

 

 

Please check all that apply

 

 

 

 

 

 

Relevant Substances for Products, Parts and Packaging

 

Threshold value
in ppm (mg / kg)

 

Amount
present in grams

Aromatic Hydrocarbons, Halogenated

 

10

 

 

Antimony and -compounds

 

10

 

 

Arsenic and -compounds

 

10

 

 

Beryllium and -compounds

 

10

 

 

Chromium(VI)  -compounds

 

1000

 

 

Cobalt and -compounds

 

10

 

 

Lead and -compounds (Cables and Printed Circuit Boards excepted)

 

1000

 

 

Selenium and -compounds

 

10

 

 

Tellurium and -compounds

 

10

 

 

Thallium and -compounds

 

10

 

 

Organic Tin and -compounds

 

100

 

 

Tungsten and -compounds

 

100

 

 

Cyanides

 

10

 

 

Formaldehyde

 

100

 

 

PAHs   (Polycyclic aromatic hydrocarbons)

 

10

 

 

PAHs, oxidized (Polycyclic aromatic hydrocarbons)

 

100

 

 

Phenol and phenolic compounds

 

100

 

 

Phthalate   (All)

 

100

 

 

PFCs (Perfluorocarbons)      (All)

 

10

 

 

Toluene

 

10

 

 

Xylenes

 

10

 

 

Epichlorohydrin  (Monomer)

 

10

 

 

 

 

 

Responsible Manager:
(Print name)

 

Signature:

 

 

 

Function:

 

 

 

 

 

Date:

 

 

 

13

--------------------------------------------------------------------------------